 



Exhibit 10.1
CREDIT AGREEMENT
AMONG
APPROACH RESOURCES INC. AS BORROWER,
THE FROST NATIONAL BANK
AND THE INSTITUTIONS NAMED HEREIN
AS LENDERS,
AND
THE FROST NATIONAL BANK
AS ADMINISTRATIVE AGENT
JANUARY 18, 2008
$200,000,000 REVOLVING CREDIT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page No. 1.   Definitions     1   2.   Commitments
of Lenders     10  
 
  (a)   Terms of Commitment     10  
 
  (b)   Procedure for Borrowing     10  
 
  (c)   Letters of Credit     11  
 
  (d)   Procedure for Obtaining Letters of Credit     12  
 
  (e)   Outstanding Letters of Credit     12  
 
  (f)   Voluntary Reduction of Commitment     12  
 
  (g)   Mandatory Borrowing Base Reductions     13  
 
  (h)   Several Obligations     13  
 
  (i)   Type and Number of Advances     13   3.   Notes Evidencing Loans     13
 
 
  (a)   Form of Notes     13  
 
  (b)   Issuance of Additional Notes     13  
 
  (c)   Interest Rates     14  
 
  (d)   Payment of Interest     14  
 
  (e)   Payment of Principal     14  
 
  (f)   Payment to Lenders     14  
 
  (g)   Sharing of Payments, Etc     14  
 
  (h)   Non-Receipt of Funds by Agent     14   4.   Interest Rates     15  
 
  (a)   Options.     15  
 
  (b)   Interest Rate Determination     16  
 
  (c)   Conversion Option     16  
 
  (d)   Recoupment     16  
 
  (e)   Interest Rates Applicable After Default     16   5.   Special Provisions
Relating to Loans     17  
 
  (a)   Unavailability of Funds or Inadequacy of Pricing     17  
 
  (b)   Change in Laws     17  
 
  (c)   Increased Cost or Reduced Return     17  
 
  (d)   Discretion of Lender as to Manner of Funding     19  
 
  (e)   Breakage Fees     20   6.   Collateral Security     20   7.   Borrowing
Base     21  
 
  (a)   Initial Borrowing Base     21  
 
  (b)   Subsequent Determinations of Borrowing Base     21   8.   Unused
Commitment Fee     23   9.   Prepayments     23  
 
  (a)   Voluntary Prepayments     23  
 
  (b)   Mandatory Prepayment For Borrowing Base Deficiency     23   10.  
Representations and Warranties     24  
 
  (a)   Organization and Qualification     24  
 
  (b)   Power and Authority     24  
 
  (c)   Binding Obligations     24  

i



--------------------------------------------------------------------------------



 



                              Page No.
 
  (d)   No Legal Bar or Resultant Lien     24  
 
  (e)   No Consent     24  
 
  (f)   Financial Condition     25  
 
  (g)   Liabilities     25  
 
  (h)   Litigation     25  
 
  (i)   Taxes; Governmental Charges     25  
 
  (j)   Titles, Etc     25  
 
  (k)   Defaults     26  
 
  (l)   Casualties; Taking of Properties     26  
 
  (m)   Use of Proceeds; Margin Stock     26  
 
  (n)   Location of Business and Offices     27  
 
  (o)   Compliance with the Law     27  
 
  (p)   No Material Misstatements     27  
 
  (q)   Not A Utility     27  
 
  (r)   ERISA     27  
 
  (s)   Intentionally Deleted     27  
 
  (t)   No Subsidiaries     28  
 
  (u)   Environmental Matters     28  
 
  (v)   Liens     28  
 
  (w)   Solvency     28  
 
  (x)   Insurance     28   11.   Conditions of Lending     29   12.  
Affirmative Covenants     31  
 
  (a)   Financial Statements and Reports of Borrower, Guarantor     31  
 
  (b)   Hedging Report     31  
 
  (c)   Additional Information     31  
 
  (d)   Certificates of Compliance     31  
 
  (e)   Taxes and Other Liens     32  
 
  (f)   Compliance with Laws     32  
 
  (g)   Further Assurances     32  
 
  (h)   Performance of Obligations     32  
 
  (i)   Insurance     33  
 
  (j)   Accounts and Records     33  
 
  (k)   Right of Inspection     33  
 
  (l)   Notice of Certain Events     33  
 
  (m)   Environmental Reports and Notices     34  
 
  (n)   Compliance and Maintenance     34  
 
  (o)   Operation of Properties     34  
 
  (p)   Compliance with Leases and Other Instruments     35  
 
  (q)   Certain Additional Assurances Regarding Maintenance and Operations of
Properties     35  
 
  (r)   Sale of Certain Assets/Prepayment of Proceeds     35  
 
  (s)   Title Matters     36  
 
  (t)   Change of Principal Place of Business     36  
 
  (u)   Additional Collateral     36   13.   Negative Covenants     36  

ii



--------------------------------------------------------------------------------



 



                              Page No.
 
  (a)   Negative Pledge     36  
 
  (b)   Current Ratio     37  
 
  (c)   Consolidations and Mergers     37  
 
  (d)   Limitations on Additional Indebtedness     37  
 
  (e)   Restricted Payments     38  
 
  (f)   Rate Management Transactions     38  
 
  (g)   Certain Transactions     39  
 
  (h)   Intentionally Deleted     39  
 
  (i)   Limitation on Investments and New Business     39  
 
  (j)   Limitation on Credit Extensions     39  
 
  (k)   Fiscal Year     39  
 
  (l)   Certain Agreements     39  
 
  (m)   Lines of Business     39   14.   Events of Default     39   15.   Agent
and Lenders     42  
 
  (a)   Appointment and Authorization     42  
 
  (b)   Note Holders     42  
 
  (c)   Consultation with Counsel     43  
 
  (d)   Documents     43  
 
  (e)   Resignation or Removal of Agent     43  
 
  (f)   Responsibility of Agent     43  
 
  (g)   Independent Investigation     45  
 
  (h)   Indemnification     45  
 
  (i)   Benefit of Section 15     45  
 
  (j)   Pro Rata Treatment     45  
 
  (k)   Assumption as to Payments     46  
 
  (l)   Other Financings     46  
 
  (m)   Interests of Lenders     46  
 
  (n)   Investments     46  
 
  (o)   Delegation to Affiliates     47  
 
  (p)   Execution of Collateral Documents     47  
 
  (q)   Collateral Releases     47   16.   Exercise of Rights     47   17.  
Notices     47   18.   Expenses     48   19.   Indemnity     48   20.  
Non-Liability of Lenders     49   21.   Governing Law     49   22.   Invalid
Provisions     49   23.   Maximum Interest Rate     49   24.   Amendments     50
  25.   Multiple Counterparts     50   26.   Conflict     51   27.   Survival  
  51   28.   Parties Bound     51   29.   Assignments and Participations     51
 

iii



--------------------------------------------------------------------------------



 



                              Page No. 30.   Choice of Forum: Consent to Service
of Process and Jurisdiction     53   31.   Waiver of Jury Trial     53   32.  
Other Agreements     53   33.   Financial Terms     53   34.   Tri-Party Loan  
  53   35.   USA Patriot Act Notice     53   36.   Approach Resources I LP
Credit Agreement     53  

         
Exhibits
       
Exhibit “A”
  -   Form of Notice of Borrowing
Exhibit “B”
  -   Form of Note
Exhibit “C”
  -   Form of Certificate of Compliance
Exhibit “D”
  -   Form of Assignment and Acceptance Agreement
 
       
Schedules
       
Schedule 1
  -   Liens
Schedule 2
  -   Financial Condition
Schedule 2(e)
  -   Existing Letters of Credit
Schedule 3
  -   Liabilities
Schedule 4
  -   Litigation
Schedule 5
  -   Environmental Matters

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (the “Agreement”) executed as of January 18, 2008 by
and among APPROACH RESOURCES INC., a Delaware corporation (“Borrower”), and each
of the financial institutions which is a party hereto (as evidenced by the
signature pages to this Agreement) or which may from time to time become a party
hereto pursuant to the provisions of Section 29 hereof or any successor or
permitted assignee thereof (collectively, “Lenders”, and individually,
“Lender”), and THE FROST NATIONAL BANK, a national banking association
(“Frost”), as Administrative Agent (“Agent”).
WITNESSETH:
     In consideration of the mutual covenants and agreements herein contained,
the parties hereby agree as follows:
     1. Definitions. When used herein the terms “Agent”, “Agreement”,
“Borrower”, “Frost”, “Lender” and “Lenders”, shall have the meanings indicated
above. When used herein the following terms shall have the following meanings:
     Accounting Principles means generally accepted accounting principles in
effect from time to time, applied in a manner consistent with prior periods.
     Advance means a borrowing hereunder (i) made by some or all of Lenders on
the same Borrowing Date, or (ii) converted or continued by Lenders on the same
date of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same type and, in the case of Eurodollar
Loans, for the same Interest Period.
     Affiliate means any Person which, directly or indirectly, controls, is
controlled by or is under common control with the relevant Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”), as used with respect
to any Person, shall mean a member of the board of directors, a partner or an
officer of such Person, or any other Person with possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, through the ownership (of record, as trustee, or by
proxy) of voting shares, partnership interests or voting rights, through a
management contract or otherwise. Any Person owning or controlling directly or
indirectly ten percent or more of the voting shares, partnership interests or
voting rights, or other equity interest of another Person shall be deemed to be
an Affiliate of such Person.
     Applicable Rate means, for any day, with respect to any Base Rate Loan or
Eurodollar Loan, or with respect to the Unused Commitment Fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Base Rate Margin”, “Eurodollar Margin” or “Unused Commitment
Fee Rate”, as the case may be, based upon the Borrowing Base Usage applicable on
such date:

1



--------------------------------------------------------------------------------



 



                                                Unused Borrowing Base  
Eurodollar   Base Rate   Commitment Usage   Margin   Margin   Fee Rate
 
                       
≥ 90%
    200   b.p.     0   b.p.     37.5   b.p.
 
                       
≥ 75% and < 90%
    175   b.p.     0   b.p.     37.5   b.p.
 
                       
≥ 50% and < 75%
    150   b.p.     0   b.p.     37.5   b.p.
 
                       
< 50%
    125   b.p.     0   b.p.     37.5   b.p.  

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next change.
     Assignment and Acceptance means a document substantially in the form of
Exhibit “D” hereto.
     Available Commitment means, at any time, the Commitment then in effect
minus the Total Outstandings.
     Base Rate means, as of any date, a rate of interest per annum equal to the
Prime Rate for such date, plus the Applicable Rate.
     Base Rate Loan means any loan during any period which bears interest based
upon the Base Rate or which would bear interest based upon the Base Rate if the
Maximum Rate ceiling was not in effect at that particular time.
     Borrowing Base means, as of any date, the value assigned by Lenders from
time to time to the Borrowing Base Properties pursuant to Section 7 hereof.
     Borrowing Base Deficiency is used herein as defined in Section 9(b) hereof.
     Borrowing Base Properties means the Oil and Gas Properties.
     Borrowing Date means the date elected by Borrower pursuant to Section 2(b)
hereof for an Advance on the Loan.
     Business Day means (i) with respect to any borrowing, payment or note
selection of Eurodollar Loans, a day (other than Saturdays or Sundays) on which
banks are legally open for business in Fort Worth, Texas and on which dealings
in United States dollars are carried on in the London interbank market, and
(ii) for all other purposes a day (other than Saturdays and Sundays) on which
banks are legally open for business in Fort Worth, Texas.
     Capital Lease means any lease of property, real or personal, which would be
capitalized on a balance sheet of the lessee prepared in accordance with
Accounting Principles.

2



--------------------------------------------------------------------------------



 



     Change of Control means the acquisition by any Person or group of Persons
acting together, of a direct interest in more than a majority of the voting
power of the voting stock of or membership interests in Borrower, by way of
merger or consolidation or otherwise.
     Collateral shall have the meaning assigned to in Section 6 hereof.
     Collateral Documents is used collectively to mean this Agreement, all Deeds
of Trust, Mortgages, Security Agreements, Assignments of Production and
Financing Statements, the Guaranties and other documents covering the Oil and
Gas Properties and related personal property, equipment, oil and gas inventory
and proceeds of the foregoing and other collateral documents, all such documents
to be in form and substance reasonably satisfactory to Agent.
     Commitment means (A) for all Lenders, the lesser of (i) $200,000,000 or
(ii) the Borrowing Base, as reduced or increased from time to time pursuant to
Sections 2 and 7 hereof, and (B) as to any Lender, its obligation to make
Advances hereunder in amounts not exceeding, in the aggregate, an amount equal
to such Lender’s Commitment Percentage times the total Commitment as of any
date. The Commitment of each Lender hereunder shall be adjusted from time to
time to reflect assignments made by such Lender pursuant to Section 29 hereof.
Each reduction in the Commitment shall result in a Pro Rata reduction in each
Lender’s Commitment.
     Commitment Percentage means for each Lender the percentage set forth
opposite the Lender’s name on the signature page hereto. The Commitment
Percentage of each Lender hereunder shall be adjusted from time to time to
reflect assignments made by such Lender pursuant to Section 29 hereof.
     Consolidated Current Assets means, as of any date, the current assets which
would be reflected on a consolidated balance sheet of Borrower prepared as of
such date in accordance with Accounting Principles; provided that Borrower’s
Consolidated Current Assets shall include the Available Commitment, and
Consolidated Current Assets shall not include the amount of any non-cash items
as a result of the application of Financial Accounting Standards Board Statement
No. 133 and any subsequent amendments thereto or the fair value of any Rate
Management Transaction or any non-hedge derivative contract (whether deemed
effective or non-effective).
     Consolidated Current Liabilities means, as of any date, the current
liabilities which would be reflected on a consolidated balance sheet of Borrower
prepared as of such date in accordance with Accounting Principles, but excluding
any liabilities as a result of the application of Financial Accounting Standards
Board Statement No. 133 and any subsequent amendments thereto or the fair value
of any Rate Management Transaction or any non-hedge derivative contract (whether
deemed effective or non-effective).
     Current Ratio means the ratio of Consolidated Current Assets to
Consolidated Current Liabilities.
     Dollar or $ means United States dollars.

3



--------------------------------------------------------------------------------



 



     Default means all the events specified in Section 14 hereof, regardless of
whether there shall have occurred any passage of time or giving of notice, or
both, that would be necessary in order to constitute such event as an Event of
Default.
     Default Rate is used herein as defined in Section 4(e) hereof.
     Effective Date means the date of this Agreement.
     Eligible Assignee means any of (i) a Lender or any Affiliate of a Lender;
(ii) a commercial bank organized under the laws of the United States, or any
state thereof, and having a combined capital and surplus of at least
$100,000,000; (iii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country, and having a
combined capital and surplus of at least $100,000,000.00, provided that such
bank is acting through a branch or agency located in the United States; and
(iv) a Person that is primarily engaged in the business of commercial lending
and that (A) is a subsidiary of a Lender, (B) a subsidiary of a Person of which
a Lender is a subsidiary, or (C) a Person of which a Lender is a subsidiary;
provided, however, that no Affiliate of Borrower shall be an Eligible Assignee.
     Engineered Value is used herein as defined in Section 6 hereof.
     Environmental Certificate shall have the meaning assigned to it in
Section 4.2 hereof.
     Environmental Laws means the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended by the Superfund Amendments
and Reauthorization Act of 1986, 42 U.S.C.A. §9601, et seq., the Resource
Conservation and Recovery Act, as amended by the Hazardous Solid Waste Amendment
of 1984, 42 U.S.C.A. §6901, et seq., the Clean Water Act, 33 U.S.C.A. §1251, et
seq., the Clean Air Act, 42 U.S.C.A. §1251, et seq., the Toxic Substances
Control Act, 15 U.S.C.A. §2601, et seq., The Oil Pollution Act of 1990, 33
U.S.G. §2701, et seq., and all other laws, statutes, codes, acts, ordinances,
orders, judgments, decrees, injunctions, rules, regulations, orders, permits and
restrictions of any federal, state, county, municipal and other governments,
departments, commissions, boards, agencies, courts, authorities, officials and
officers, domestic or foreign, relating to in any way the environment,
preservation or reclamation of natural resources, oil pollution, air pollution,
water pollution, noise control and/or the management, release or threatened
release, handling, discharge, disposal or recovery of on-site or off-site
asbestos, radioactive materials, spilled or leaked petroleum products,
distillates or fractions and industrial solid waste or “hazardous substances” as
defined by 42 U.S.C. § 9601, et seq., as amended, as each of the foregoing may
be amended from time to time.
     Environmental Liability means any claim, demand, obligation, cause of
action, order, violation, damage, injury, judgment, penalty or fine, cost of
enforcement, cost of remedial action or any other costs or expense whatsoever,
contingent or otherwise, including reasonable attorneys’ fees and disbursements
and any liability for cleanups, costs of environmental remediation, fines or
penalties, resulting from the violation or alleged violation of any
Environmental Law or the release of any substance into the environment which is
required to be remediated by a regulatory agency or governmental authority or
the imposition of any

4



--------------------------------------------------------------------------------



 



Environmental Lien (as hereinafter defined), which could reasonably be expected
to individually or in the aggregate have a Material Adverse Effect.
     Environmental Lien means a Lien in favor of any court, governmental agency
or instrumentality or any other Person (i) for any Environmental Liability or
(ii) for damages arising from or cost incurred by such court or governmental
agency or instrumentality or other person in response to a release or threatened
release of asbestos or “hazardous substance” into the environment, the
imposition of which Lien could reasonably be expected to have a Material Adverse
Effect.
     ERISA means the Employee Retirement Income Security Act of 1974, as
amended.
     Eurodollar Base Rate means the offered rate for the period equal to or
greater than the Interest Period for U.S. dollar deposits of not less than
$1,000,000 as of 11:00 a.m. City of London, England time two (2) Business Days
prior to the first day of the Interest Period as shown on the display designated
as “British Bankers Association Interest Settlement Rates” on Telerate for the
purpose of displaying such rate. In the event such rate is not available on
Telerate, then such offered rate shall be the comparable rate designated by
Reuters or, if such a comparable rate is not designated by Reuters, such offered
rate shall be otherwise independently determined by Agent from another
alternate, substantially independent source available to Agent (such as, but not
limited to, Bloomberg) or shall be calculated by Agent by substantially similar
methodology as that theretofore used to determine such offered rate.
     Eurodollar Loan means any Loan during any period which bears interest at
the Eurodollar Rate, or which would bear interest at such rate if the Maximum
Rate ceiling was not in effect at a particular time.
     Eurodollar Rate means, with respect to a Eurodollar Loan for the relevant
Interest Period, the sum of the quotient of (A) the Eurodollar Base Rate
applicable to such Interest Period, divided by (B) one minus the Reserve
Requirement (expressed as a decimal) applicable to such Interest Period. The
Eurodollar Rate shall be rounded to the next higher multiple of 1/100th of one
percent if the rate is not such a multiple.
     Event of Default is used herein as defined in Section 14 hereof.
     Facility Termination Date means the Maturity Date.
     Federal Funds Effective Rate means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Fort
Worth, Texas time) on such day on such transactions received by Agent from three
(3) Federal funds brokers of recognized standing selected by Agent in its sole
discretion.

5



--------------------------------------------------------------------------------



 



     Financial Statements means balance sheets, income statements, statements of
cash flow, stockholder equity and appropriate footnotes and schedules, prepared
in accordance with Accounting Principles.
     Guarantors means Approach Oil & Gas Inc., a Delaware corporation, Approach
Oil & Gas (Canada) Inc., an Alberta, Canada corporation (the “Corporate
Guarantors”), and Approach Resources I, LP, a Texas limited partnership.
     Indebtedness with respect to Borrower or any Guarantor means as of any
date, all liabilities and contingent liabilities which would be reflected on a
balance sheet and related notes thereto of Borrower prepared as of such date in
accordance with the Accounting Principles, including without limitation: (i) all
obligations for money borrowed; (ii) all obligations under conditional sale or
other title retention agreements and all obligations issued or assumed as full
or partial payment for property, whether or not any such obligations represent
obligations for borrowed money; (iii) all indebtedness secured by any lien
existing on property owned or acquired by Borrower or any Guarantor subject to
any such lien, whether or not the obligations secured thereby shall have been
assumed but only to the extent of the value of the property so secured; (iv) the
proportionate share of Borrower or any Guarantor in all obligations, direct or
indirect, to any joint venture, partnership or other entity of which Borrower or
any Guarantor is a member; (v) all obligations under guaranties, note purchase
agreements and other documents having similar effect; (vi) all obligations for
accounts payable or trade credit; (vii) indebtedness of any joint venture,
partnership or other Person for which Borrower or any Guarantor is directly or
indirectly liable; (viii) all obligations and indebtedness arising under a Hedge
and (ix) all obligations under capital leases, operating leases or any other
leases only to the extent such leases would be treated as indebtedness in
accordance with the Accounting Principles.
     Interest Payment Date means the last day of each calendar quarter in the
case of Base Rate Loans and, in the case of Eurodollar Loans, the last day of
the applicable Interest Period, and if such Interest Period is longer than three
(3) months, at three (3) month intervals following the first day of such
Interest Period.
     Interest Period means with respect to any Eurodollar Loan (i) initially,
the period commencing on the date such Eurodollar Loan is made and ending one
(1), two (2), three (3) or six (6) months thereafter as selected by Borrower
pursuant to Section 4(a)(ii), and (ii) thereafter, each period commencing on the
day following the last day of the next preceding Interest Period applicable to
such Eurodollar Loan and ending one (1), two (2), three (3) or six (6) months
thereafter, as selected by Borrower pursuant to Section 4(a)(ii); provided,
however, that (A) if any Interest Period would otherwise expire on a day which
is not a Business Day, such Interest Period shall expire on the next succeeding
Business Day unless the result of such extension would be to extend such
Interest Period into the next calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day, (B) if any Interest Period
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) such Interest Period shall end on the last Business Day of a
calendar month, and (iii) any Interest Period which would otherwise expire after
the Maturity Date shall end on such Maturity Date.
     Letters of Credit is used herein as defined in Section 2(c) hereof.

6



--------------------------------------------------------------------------------



 



     Lien means any mortgage, deed of trust, pledge, security interest,
assignment, encumbrance or lien (statutory or otherwise) of every kind and
character.
     Loan Documents means this Agreement, the Notes, the Collateral Documents
and all other documents executed by Borrower with Agent or Lenders in connection
with the transaction described in this Agreement.
     Loans means the Revolving Loans.
     Material Adverse Effect means a material adverse effect on (i) the assets
or properties, liabilities, financial condition, business or operations of
Borrower or any Guarantor, (ii) the ability of Borrower or any Guarantor to
carry out its businesses as of the date of this Agreement or as proposed at the
date of this Agreement to be conducted, (iii) the ability of Borrower or any
Guarantor to perform fully and on a timely basis its obligations under any of
the Loan Documents, (iv) the validity or enforceability of any of the Loan
Documents or the rights and remedies of Agent or Lenders thereunder or (v) the
Collateral, the Liens on the Collateral created pursuant to the Loan Documents
or the priority of any such Lien. For purposes of this definition, the phrase,
“or any Guarantor” specifically excludes Approach Oil & Gas (Canada), Inc.
     Maturity Date means July 31, 2010.
     Maximum Rate is used herein as defined in Section 23 hereof.
     Notes means the Notes, substantially in the form of Exhibit “B” hereto
issued or to be issued hereunder to each Lender, respectively, to evidence the
indebtedness to such Lender arising by reason of the Advances on the Commitment,
together with all modifications, renewals and extensions thereof or any part
thereof.
     Oil and Gas Properties means all oil, gas and mineral properties and
interests and related personal properties, in which Borrower or any Guarantor
owns an interest.
     Payor is used herein as defined in Section 3(h) hereof.
     Permitted Liens means (i) royalties, overriding royalties, reversionary
interests, production payments and similar burdens; (ii) sales contracts or
other arrangements for the sale of production of oil, gas or associated liquid
or gaseous hydrocarbons which would not (when considered cumulatively with the
matters discussed in clause (i) above) deprive Borrower or any Guarantor of any
material right in respect of Borrower’s or any Guarantor’s assets or properties
(except for rights customarily granted with respect to such contracts and
arrangements); (iii) statutory Liens for taxes or other assessments that are not
yet delinquent (or that, if delinquent, are being contested in good faith by
appropriate proceedings, levy and execution thereon having been stayed and
continue to be stayed and for which Borrower has set aside on its books adequate
reserves in accordance with Accounting Principles); (iv) easements, rights of
way, servitudes, permits, surface leases and other rights in respect to surface
operations, pipelines, grazing, logging, canals, ditches, reservoirs or the
like, conditions, covenants and other restrictions, and easements of streets,
alleys, highways, pipelines, telephone lines, power lines, railways and other
easements and rights of way on, over or in respect of Borrower’s or any
Guarantor’s assets or properties and that do not individually or in the
aggregate cause a Material

7



--------------------------------------------------------------------------------



 



Adverse Effect; (v) materialmen’s, mechanic’s, repairman’s, employee’s, vendor’s
laborer’s warehousemen’s, landlord’s, carrier’s, pipeline’s, contractor’s,
sub-contractor’s, operator’s, non-operator’s (arising under operating or joint
operating agreements), and other Liens (including any financing statements filed
in respect thereof) incidental to obligations incurred by Borrower or any
Guarantor in connection with the construction, maintenance, development,
transportation, processing, storage or operation of Borrower’s or any
Guarantor’s assets or properties to the extent not delinquent (or which, if
delinquent, are being contested in good faith by appropriate proceedings and for
which Borrower has set aside on its books adequate reserves in accordance with
Accounting Principles); (vi) all contracts, agreements and instruments, and all
defects and irregularities and other matters affecting Borrower’s or any
Guarantor’s assets and properties which were in existence at the time Borrower’s
or any Guarantor’s assets and properties were originally acquired by Borrower or
any Guarantor and all routine operational agreements entered into in the
ordinary course of business, which contracts, agreements, instruments, defects,
irregularities and other matters and routine operational agreements are not such
as to, individually or in the aggregate, interfere materially with the
operation, value or use of Borrower’s or any Guarantor’s assets and properties,
considered in the aggregate; (vii) Liens in connection with workmen’s
compensation, unemployment insurance or other social security, old age pension
or public liability obligations; (viii) legal or equitable encumbrances deemed
to exist by reason of the existence of any litigation or other legal proceeding
or arising out of a judgment or award with respect to which an appeal is being
prosecuted in good faith and levy and execution thereon have been stayed and
continue to be stayed; (ix) rights reserved to or vested in any municipality,
governmental, statutory or other public authority to control or regulate
Borrower’s or any Guarantor’s assets and properties in any manner, and all
applicable laws, rules and orders from any governmental authority;
(x) landlord’s Liens; (xi) Liens incurred pursuant to the Collateral Documents
and Liens that secure obligations under Rate Management Transactions permitted
pursuant to Section 13(f) hereof; (xii) any inconsequential, insignificant or
immaterial Liens against any of the Oil and Gas Properties which do not
interfere with or impair Borrower’s or any Guarantor’s ownership of, or right or
ability to receive proceeds of production from, such property, and which,
singularly or collectively with other inconsequential, insignificant or
immaterial Liens, do not result in a Material Adverse Effect on Borrower or any
Guarantor; and (xiii) Liens existing at the date of this Agreement which are
identified in Schedule “1” hereto.
     Person means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
     Plan means any plan subject to Title IV of ERISA and maintained by
Borrower, or any such plan to which Borrower is required to contribute on behalf
of its employees.
     Pre-Approved Contracts means any contracts or agreements entered into in
connection with any Rate Management Transaction which are designed to hedge,
provide a price floor for, or swap crude oil or natural gas or otherwise sell up
to 75%, or in the case of Rate Management Transactions resulting in a floor
price per barrel or mcf, not more than 100% of Borrower’s and Guarantors’
Projected Production, (with oil and gas calculated separately) for Rate
Management Transactions with Termination Dates of no more than thirty-six
(36) months.

8



--------------------------------------------------------------------------------



 



     Prime Rate means the rate per annum equal to the Prime Rate announced from
time to time by Agent (which is not necessarily the lowest rate charged to any
customer), changing when and as said Prime Rate changes.
     Projected Production means the projected production from Borrower’s and
Guarantors’ proved developed producing Oil and Gas Properties as of the date on
which any calculation is made as forecasted in the most recent engineering
report provided to Lenders.
     Pro Rata or Pro Rata Part means for each Lender, (i) for all purposes where
no Loan is outstanding, such Lender’s Commitment Percentage and (ii) otherwise,
the proportion which the portion of the outstanding Loans owed to such Lender
bears to the aggregate outstanding Loans owed to all Lenders at the time in
question.
     Rate Management Transaction means (i) any transaction (including an
agreement with respect thereto) now existing or hereafter entered into by
Borrower, any Guarantor or any Affiliate which is a rate swap, basis swap,
forward rate transaction, commodity swap, commodity option, equity or equity
index swap, equity or equity index option, bond option, interest rate option,
forward exchange transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures and (ii) any swap,
collar, floor, cap, futures or other contract (including sales contracts with
known prices) between Borrower, any Guarantor and any Person which is intended
to reduce or eliminate the risk of fluctuations in the price of hydrocarbons,
including, without limitation, the purchase or sale of any hydrocarbons for
future delivery, any transaction in a forward contract for the delivery of any
hydrocarbons, any physical or spot transaction in any hydrocarbons, or any
transaction involving the purchase or sale of an option on any of the foregoing.
     Redetermination Date is used herein as defined in Section 7(b) hereof.
     Regulation D means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto and
other regulation or official interpretation of said Board of Governors relating
to reserve requirements applicable to member banks of the Federal Reserve
System.
     Reimbursement Obligations means, at any time, the obligations of Borrower
in respect of all Letters of Credit then outstanding to reimburse amounts paid
by any Lender in respect of any drawing or drawings under a Letter of Credit.
     Release Price is used herein as defined in Section 12(r) hereof.
     Required Lenders means Lenders holding 66-2/3% or more of the Commitments
or if one or more of the Commitments has been terminated, Lenders holding
66-2/3% of the outstanding Loans.
     Required Payment is used herein as defined in Section 3(h) hereof.

9



--------------------------------------------------------------------------------



 



     Reserve Requirement means, with respect to any Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.
     Revolving Loan or Loans means an Advance or Advances made pursuant to
Section 2(a) hereof.
     Termination Date means, with respect to any Rate Management Transaction,
the date of expiration of that particular Rate Management Transaction.
     Total Outstandings means the total principal balance outstanding on the
Notes at any time plus (ii) the total face amount of all outstanding Letters of
Credit, plus (iii) the total amount of all unpaid Reimbursement Obligations.
     Tranche means a set of Eurodollar Loans made by Lenders at the same time
and for the same Interest Period.
     Unscheduled Redeterminations means a redetermination of the Borrowing Base
made at any time other than on the dates set for the regular semi-annual
redetermination of the Borrowing Base which are made (i) at the request of
Borrower (but only once between Redetermination Dates) or (ii) at the request of
Required Lenders (but only once between Redetermination Dates).
     2. Commitments of Lenders.
     (a) Terms of Commitment. On the terms and conditions hereinafter set forth,
each Lender agrees severally to make Advances to Borrower from time to time
during the period beginning on the Effective Date and ending on the Maturity
Date in such amounts as Borrower may request up to an amount not to exceed, in
the aggregate principal amount advanced at any time, its Pro Rata Part of the
Available Commitment. Subject to the terms of this Agreement, Borrower may
borrow, repay and reborrow at any time prior to the Maturity Date. The
obligation of Borrower hereunder shall be evidenced by this Agreement and the
Notes issued in connection herewith, said Notes to be as described in Section 3
hereof. Notwithstanding any other provision of this Agreement, no Advance shall
be required to be made hereunder if any Default or Event of Default (as
hereinafter defined) has occurred and is continuing. Each Advance under the
Commitment shall be an aggregate amount of at least $500,000 or any whole
multiples of $100,000 in excess thereof. Irrespective of the face amount of the
Note or Notes, Lenders shall never have the obligation to Advance any amount or
amounts in excess of the Commitment.
     (b) Procedure for Borrowing. Whenever Borrower desires an Advance under the
Commitment, it shall give Agent telegraphic, telex, facsimile or telephonic
notice (“Notice of Borrowing”) of such requested Advance, which in the case of
telephonic notice, shall be promptly confirmed in writing. Each Notice of
Borrowing shall be in the form of Exhibit “A” attached hereto and shall be
received by Agent not later than 11:00 a.m. Fort Worth, Texas time, on (i) the
Borrowing Date in the case of the Base Rate Loan, or (ii) three Business Days
prior to any proposed Borrowing Date in the case of Eurodollar Loans. Each
Notice of Borrowing shall specify (i) the Borrowing Date (which shall be a
Business Day), (ii) the principal amount to be borrowed, (iii) the portion of
the

10



--------------------------------------------------------------------------------



 



Advance constituting Base Rate Loans and/or Eurodollar Loans and (iv) if any
portion of the proposed Advance is to constitute Eurodollar Loans, the initial
Interest Period selected by Borrower pursuant to Section 4 hereof to be
applicable thereto. Upon receipt of such Notice, Agent shall advise each Lender
thereof; provided, that if Lenders have received at least one (1) day’s notice
of such Advance prior to funding of a Base Rate Loan, or at least three
(3) days’ notice of each Advance prior to funding in the case of a Eurodollar
Loan, each Lender shall provide Agent at its office at 777 Main Street,
Suite 500, Fort Worth, Texas, not later than 1:00 p.m., Fort Worth, Texas time,
on the Borrowing Date, in immediately available funds, its Pro Rata share of the
requested Advance, but the aggregate of all such fundings by each Lender shall
never exceed such Lender’s Commitment. Not later than 2:00 p.m., Fort Worth,
Texas time, on the Borrowing Date, Agent shall make available to Borrower at the
same office, in like funds, the aggregate amount of such requested Advance.
Neither Agent nor any Lender shall incur any liability to Borrower in acting
upon any Notice of Borrowing referred to above which Agent or such Lender
believes in good faith to have been given by a duly authorized officer or other
person authorized to borrow on behalf of Borrower or for otherwise acting in
good faith under this Section 2(b). Upon funding of Advances by Lenders and such
funds being made available to Borrower in accordance with this Agreement,
pursuant to any such Notice, Borrower shall have effected Advances hereunder.
     (c) Letters of Credit. On the terms and conditions hereinafter set forth,
Agent shall from time to time during the period beginning on the Effective Date
and ending on the Maturity Date upon request of Borrower, issue standby and/or
commercial Letters of Credit for the account of Borrower, any Guarantor or any
affiliate thereof (including Approach Operating LLC) (the “Letters of Credit”)
in such face amounts as Borrower may request, but not to exceed in the aggregate
face amount at any time outstanding ten percent (10%) of the Borrowing Base then
in effect. The face amount of all Letters of Credit issued and outstanding
hereunder shall be considered as Advances on the Commitment for Borrowing Base
purposes and all payments made by Agent on such Letters of Credit shall be
considered as Advances under the Notes. Each Letter of Credit issued for the
account of Borrower, any Guarantor or any affiliate thereof hereunder shall
(i) be in favor of such beneficiaries as specifically requested by Borrower,
(ii) have an expiration date not exceeding the earlier of (a) one year or
(b) the Maturity Date, (iii) be in a minimum amount of $25,000.00 and
(iv) contain such other terms and provisions as may be reasonable required by
issuing Lender. Each Lender (other than Agent) agrees that, upon issuance of any
Letter of Credit hereunder, it shall automatically acquire a participation in
Agent’s liability under such Letter of Credit in an amount equal to such
Lender’s Commitment Percentage of such liability, and each Lender (other than
Agent) thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to
Agent to pay and discharge when due, its Commitment Percentage of Agent’s
liability under such Letter of Credit. Borrower hereby unconditionally agrees to
pay and reimburse Agent for the amount of each demand for payment under any
Letter of Credit that is in substantial compliance with the provisions of any
such Letter of Credit at or prior to the date on which payment is to be made by
Agent to the beneficiary thereunder, without presentment, demand, protest or
other formalities of any kind. Upon receipt from any beneficiary of any Letter

11



--------------------------------------------------------------------------------



 



of Credit of any demand for payment under such Letter of Credit, Agent shall
promptly notify Borrower of the demand and the date upon which such payment is
to be made by Agent to such beneficiary in respect of such demand. Upon receipt
of such notice from Agent, Borrower shall advise Agent whether or not it intends
to borrow hereunder to finance its obligations to reimburse Agent, and if so,
submit a Notice of Borrowing as provided in Section 2(b) hereof. If Borrower
fails to so advise Agent and thereafter fails to reimburse Agent, Agent shall
notify each Lender of the demand and the failure of Borrower to reimburse Agent,
and each Lender shall reimburse Agent for its Commitment Percentage of each such
draw paid by Agent and unreimbursed by Borrower. All such amounts paid by Agent
and/or reimbursed by Lenders shall be treated as an Advance or Advances under
the Commitment, which Advances shall be immediately due and payable and shall
bear interest at the Maximum Rate. Borrower agrees to pay Agent for the benefit
of Lenders commissions for issuing the Letters of Credit (calculated separately
for each Letter of Credit) in an amount equal to the greater of (i) $500 or,
(ii) one percent (1.00%) of the maximum face amount of the Letter of Credit.
Such commissions will be calculated on the basis of a year consisting of
360 days.
     (d) Procedure for Obtaining Letters of Credit. The amount and date of
issuance, renewal, extension or reissuance of a Letter of Credit pursuant to the
Commitments shall be designated by Borrower’s written request delivered to Agent
at least three (3) Business Days prior to the date of such issuance, renewal,
extension or reissuance. Concurrently with or promptly following the delivery of
the request for a Letter of Credit, Borrower shall execute and deliver to Agent
an application and agreement with respect to the Letter of Credit, said
application and agreement to be in the form used by Agent (in the event that
there is any conflict between the terms of any such application and agreement
for any Letter of Credit and this Agreement, the terms of this Agreement shall
prevail). Agent shall not be obligated to issue, renew, extend or reissue any
Letter of Credit if (i) the amount thereon when added to the face amount of the
outstanding Letters of Credit plus any Reimbursement Obligations exceeds ten
percent (10%) of the Borrowing Base or (ii) the amount thereof when added to the
Total Outstandings would exceed the Commitment.
     (e) Outstanding Letters of Credit. On the Effective Date, the Letters of
Credit listed on Schedule “2(e)” shall be deemed to have been issued under this
Agreement by Agent, without payment of any fees otherwise due upon the issuance
of a Letter of Credit, and Agent shall be deemed, without further action by any
party hereto, to have sold to each Lender, and each Lender shall be deemed,
without further action by any party hereto, to have purchased from Agent, a
participation, to the extent of such Lender’s Pro Rata Part, in such Letters of
Credit.
     (f) Voluntary Reduction of Borrowing Base. Subject to the provisions of
Section 5(c) hereof, Borrower may at any time, or from time to time, upon not
less than three (3) Business Days’ prior written notice to Agent, reduce the
Borrowing Base; provided, however, that (i) each reduction in the Borrowing Base
must be in the amount of $1,000,000 or more, in increments of $1,000,000 and
(ii) each reduction must be

12



--------------------------------------------------------------------------------



 



accompanied by a prepayment of the Notes in the amount by which the Total
Outstandings exceed the Borrowing Base as reduced pursuant to this Section 2(f).
     (g) Mandatory Borrowing Base Reductions. The Borrowing Base shall be
reduced from time to time by an amount of any prepayment required by Section
12(r) hereof upon the sale of assets. If, as a result of any such reduction in
the Borrowing Base, the Total Outstandings ever exceed the Borrowing Base then
in effect, Borrower shall make the mandatory prepayment of principal required
pursuant to Section 9(b) hereof.
     (h) Several Obligations. The obligations of Lenders under the Commitments
are several and not joint. The failure of any Lender to make an Advance required
to be made by it shall not relieve any other Lender of its obligation to make
its Advance, and no Lender shall be responsible for the failure of any other
Lender to make the Advance to be made by such other Lender. No Lender shall be
required to lend hereunder any amount in excess of its legal lending limit.
     (i) Type and Number of Advances. Any Advance on the Commitment may be a
Base Rate Loan or a Eurodollar Loan, or a combination thereof, as selected by
Borrower pursuant to Section 4 hereof. The total number of Tranches which may be
outstanding at any time shall never exceed five (5).
     3. Notes Evidencing Loans. The loans described above in Section 2 shall be
evidenced by promissory notes of Borrower as follows:
     (a) Form of Notes. The Loans shall be evidenced by a Note or Notes in the
aggregate face amount of $200,000,000, and shall be in the form of Exhibit “B”
hereto with appropriate insertions. Notwithstanding the face amount of the
Notes, the actual principal amount due from Borrower to Lenders on account of
the Notes, as of any date of computation, shall be the sum of Advances then and
theretofore made on account thereof, less all principal payments actually
received by Lenders in collected funds with respect thereto. Although the Notes
may be dated as of the Effective Date, interest in respect thereof shall be
payable only for the period during which the loans evidenced thereby are
outstanding and, although the stated amount of the Notes may be higher, the
Notes shall be enforceable, with respect to Borrower’s obligation to pay the
principal amount thereof, only to the extent of the unpaid principal amount of
the Loans. Irrespective of the face amount of the Notes, no Lender shall ever be
obligated to advance on the Commitment any amount in excess of its Commitment
then in effect.
     (b) Issuance of Additional Notes. At the Effective Date there shall be
outstanding Notes in the aggregate face amount of $200,000,000 payable to the
order of Lenders. From time to time new Notes may be issued to other Lenders as
such Lenders become parties to this Agreement. Upon request from Agent, Borrower
shall execute and deliver to Agent any such new or additional Notes. From time
to time as new Notes are issued Agent shall require that each Lender exchange
its Note(s) for newly issued Note(s) to better reflect the extent of each
Lender’s Commitments hereunder.

13



--------------------------------------------------------------------------------



 



     (c) Interest Rates. The unpaid principal balance of the Notes shall bear
interest from time to time as set forth in Section 4 hereof.
     (d) Payment of Interest. Interest on the Notes shall be payable on each
Interest Payment Date unless earlier due in whole or in part as a result of an
acceleration of the amount due as a result of an Event of Default or pursuant to
the mandatory prepayment provisions of Section 9(b) or 9(c) hereof.
     (e) Payment of Principal. Principal of the Loans shall be due and payable
to Agent for the ratable benefit of Lenders on the Maturity Date unless earlier
due in whole or in part as a result of an acceleration of the amount due or
pursuant to the mandatory prepayment provisions of Section 9(b) or 9(c) hereof.
     (f) Payment to Lenders. Each Lender’s Pro Rata Part of payment or
prepayment of the Loans shall be directed by wire transfer to such Lender by
Agent at the address provided to Agent for such Lender for payments no later
than 2:00 p.m., Fort Worth, Texas, time on the Business Day such payments or
prepayments are deemed hereunder to have been received by Agent; provided,
however, in the event that any Lender shall have failed to make an Advance as
contemplated under Section 2 hereof (a “Defaulting Lender”) and Agent or another
Lender or Lenders shall have made such Advance, payment received by Agent for
the account of such Defaulting Lender or Lenders shall not be distributed to
such Defaulting Lender or Lenders until such Advance or Advances shall have been
repaid in full to Lender or Lenders who funded such Advance or Advances. Any
payment or prepayment received by Agent at any time after 12:00 noon, Fort
Worth, Texas, time on a Business Day shall be deemed to have been received on
the next Business Day. Interest shall cease to accrue on any principal as of the
end of the day preceding the Business Day on which any such payment or
prepayment is deemed hereunder to have been received by Agent. If Agent fails to
transfer any principal amount to any Lender as provided above, then Agent shall
promptly direct such principal amount by wire transfer to such Lender.
     (g) Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, or otherwise) on account of the Loans
(including, without limitation, any set-off) which is in excess of its Pro Rata
Part of payments on the Loans, as the case may be, obtained by all Lenders, such
Lender shall purchase from the other Lenders such participation as shall be
necessary to cause such purchasing Lender to share the excess payment Pro Rata
with each of them; provided that, if all or any portion of such excess payment
is thereafter recovered from such purchasing Lender, the purchase shall be
rescinded and the purchase price restored to the extent of the recovery.
Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section may, to the fullest extent permitted by law,
exercise all of its rights of payment (including the right of offset) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrower in the amount of such participation.
     (h) Non-Receipt of Funds by Agent. Unless Agent shall have been notified by
a Lender or Borrower (the “Payor”) prior to the date on which such Lender is to

14



--------------------------------------------------------------------------------



 



make payment to Agent of the proceeds of a Loan to be made by it hereunder
Borrower is to make a payment to Agent for the account of one or more of
Lenders, as the case may be (such payment being herein called the “Required
Payment”), which notice shall be effective upon receipt, that Payor does not
intend to make the Required Payment to Agent, Agent may assume that the Required
Payment has been made and may, in reliance upon such assumption (but shall not
be required to), make the amount thereof available to the intended recipient on
such date and, if Payor has not in fact made the Required Payment to Agent, the
recipient of such payment shall, on demand, pay to Agent the amount made
available to it together with interest thereon in respect of the period
commencing on the date such amount was made available by Agent until the date
Agent recovers such amount at the rate applicable to such portion of the
applicable Loan.
     4. Interest Rates.
     (a) Options.
     (i) Base Rate Loans. On all Base Rate Loans Borrower agrees to pay interest
on the Notes calculated on the basis of a year consisting of 365 days or
366 days in a leap year, as the case may be, and for the actual number of days
elapsed. with respect to the unpaid principal amount of each Base Rate Loan from
the date the proceeds thereof are made available to Borrower until maturity
(whether by acceleration or otherwise), at a varying rate per annum equal to the
lesser of (i) the Maximum Rate, or (ii) the Base Rate plus the Applicable Rate.
Subject to the provisions of this Agreement as to prepayment, the principal of
the Notes representing Base Rate Loans shall be payable as specified in Section
3(e) hereof and the interest in respect of each Base Rate Loan shall be payable
on each Interest Payment Date applicable thereto. Past due principal and, to the
extent permitted by law, past due interest in respect to each Base Rate Loan,
shall bear interest, payable on demand, at a rate per annum equal to the Default
Rate.
     (ii) Eurodollar Loans. On all Eurodollar Loans Borrower agrees to pay
interest calculated on the basis of a year consisting of 365 days or 366 days in
a leap year, as the case may be, and for the actual number of days elapsed. with
respect to the unpaid principal amount of each Eurodollar Loan from the date the
proceeds thereof are made available to Borrower until maturity (whether by
acceleration or otherwise), at a varying rate per annum equal to the lesser of
(i) the Maximum Rate, or (ii) the Eurodollar Rate plus the Applicable Rate.
Subject to the provisions of this Agreement with respect to prepayment, the
principal of the Notes shall be payable as specified in Section 3(e) hereof and
the interest with respect to each Eurodollar Loan shall be payable on each
Interest Payment Date applicable thereto. Past due principal and, to the extent
permitted by law, past due interest shall bear interest, payable on demand, at a
rate per annum equal to the Default Rate. Upon three (3) Business Days’ written
notice prior to the making by Lenders of any Eurodollar Loan (in the case of the
initial Interest Period therefor) or the expiration date of each succeeding
Interest Period (in the case of subsequent Interest Periods therefor), Borrower
shall have the option,

15



--------------------------------------------------------------------------------



 



subject to compliance by Borrower with all of the provisions of this Agreement,
as long as no Event of Default exists, to specify whether the Interest Period
commencing on any such date shall be a one (1), two (2), three (3) or six
(6) month period, subject to availability. If Agent shall not have received
timely notice of a designation of such Interest Period as herein provided,
Borrower shall be deemed to have elected to convert all then maturing Eurodollar
Loans to Base Rate Loans.
     (b) Interest Rate Determination. Agent shall determine each interest rate
applicable to the Loans hereunder. Agent shall give prompt written notice to
Borrower and Lenders of each rate of interest so determined and its
determination thereof shall be conclusive absent error.
     (c) Conversion Option. Borrower may elect from time to time (i) to convert
all or any part of its Eurodollar Loans to Base Rate Loans by giving Agent
irrevocable notice of such election in writing prior to 10:00 a.m. (Fort Worth,
Texas time) on the conversion date and such conversion shall be made on the
requested conversion date, provided that any such conversion of a Eurodollar
Loan shall only be made on the last day of the Interest Period with respect
thereto, and (ii) to convert all or any part of its Base Rate Loans to
Eurodollar Loans by giving Agent irrevocable written notice of such election no
later than three (3) Business Days prior to the proposed conversion and such
conversion shall be made on the requested conversion date or, if such requested
conversion date is not a Business Day, on the next succeeding Business Day. Any
such conversion shall not be deemed to be a prepayment of any of the loans for
purposes of this Agreement or the Notes.
     (d) Recoupment. If at any time the applicable rate of interest selected
pursuant to Sections 4(a)(i) or 4(a)(ii) above shall exceed the Maximum Rate,
thereby causing the interest on the Notes to be limited to the Maximum Rate,
then any subsequent reduction in the interest rate so selected or subsequently
selected shall not reduce the rate of interest on the Notes below the Maximum
Rate until the total amount of interest accrued on the Notes equals the amount
of interest which would have accrued on the Notes if the rate or rates selected
pursuant to Sections 4(a)(i) or (ii), as the case may be, had at all times been
in effect.
     (e) Interest Rates Applicable After Default. Notwithstanding anything to
the contrary contained in this Section 4, during the continuance of an Event of
Default the Required Lenders may, at their option, by notice from Agent to
Borrower (which notice may be revoked at the option of the Required Lenders
notwithstanding the provisions of Section 15 hereof, which requires all Lenders
to consent to changes in interest rates) declare that no Advance may be made as,
converted into, or continued as a Eurodollar Loan. During the continuance of an
Event of Default, the Required Lenders, may, at their option, by notice from
Agent to Borrower (which notice may be revoked at the option of Required Lenders
notwithstanding the provisions of Section 15 hereof, which requires all Lenders
to consent to changes in interest rates) declare that (i) each Eurodollar Loan
shall bear interest for the remainder of the applicable Interest Period at the
rate otherwise applicable to such Interest Period plus two percent (2%) per
annum and

16



--------------------------------------------------------------------------------



 



(ii) each Base Rate Loan shall bear interest at the rate otherwise applicable to
such Base Rate Loan plus two percent (2%), provided that, during the continuance
of an Event of Default under Section 14(g) or 14(h), the interest rate set forth
in clauses (i) and (ii) above (the “Default Rate”) shall be applicable to all
outstanding Loans without any election or action on the part of Agent or any
Lender.
     5. Special Provisions Relating to Loans.
     (a) Unavailability of Funds or Inadequacy of Pricing. In the event that, in
connection with any proposed Eurodollar Loan, Agent reasonably determines, which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties, due to changes in circumstances since the date hereof,
adequate and fair means do not exist for determining the Eurodollar Rate or such
rate will not accurately reflect the costs to Lenders of funding a Eurodollar
Loan for such Interest Period, Agent shall give notice of such determination to
Borrower and Lenders, whereupon, until Agent notifies Borrower and Lenders that
the circumstances giving rise to such suspension no longer exist, the
obligations of Lenders to make, continue or convert Loans into Eurodollar Loans
shall be suspended, and all Loans to Borrower shall be Base Rate Loans during
the period of suspension.
     (b) Change in Laws. If at any time hereafter any new law or any change in
existing laws or in the interpretation of any new or existing laws shall make it
unlawful for any Lender to make or continue to maintain or fund Eurodollar Loans
hereunder, then such Lender shall promptly notify Borrower in writing and such
Lender’s obligation to make, continue or convert Loans into Eurodollar Loans
under this Agreement shall be suspended until it is no longer unlawful for such
Lender to make or maintain Eurodollar Loans. Upon receipt of such notice,
Borrower shall either repay the outstanding Eurodollar Loans owed to such
Lender, without penalty, on the last day of the current Interest Periods (or, if
any Lender may not lawfully continue to maintain and fund such Eurodollar Loans,
immediately), or Borrower may convert such Eurodollar Loans at such appropriate
time to Base Rate Loans.
     (c) Increased Cost or Reduced Return.
     (i) If, after the date hereof, the adoption of any applicable law, rule, or
regulation, or any change in any applicable law, rule, or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any such governmental
authority, central bank, or comparable agency:
     (A) shall subject such Lender to any tax, duty, or other charge with
respect to any Eurodollar Loans, its Notes, or its obligation to make Eurodollar
Loans, or change the basis of taxation of any amounts payable to such

17



--------------------------------------------------------------------------------



 



Lender under this Agreement or its Notes in respect of any Eurodollar Loan
(other than franchise taxes and taxes imposed on or measured by the overall net
income of such Lender);
     (B) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than reserve requirements, if any,
taken into account in the determination of the Eurodollar Rate) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities or commitments of, such Lender, including the Commitment of such
Lender hereunder; or
     (C) shall impose on such Lender or on the London interbank market any other
condition affecting this Agreement or its Notes or any of such extensions of
credit or liabilities or commitments;
and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing, or maintaining any Eurodollar Loan or to
reduce any sum received or receivable by such Lender under this Agreement or its
Notes with respect to any Eurodollar Loan, then Borrower shall pay to such
Lender on demand such amount or amounts as will reasonably compensate such
Lender for such increased cost or reduction. If any Lender requests compensation
by Borrower under this Section 5(c)(i), Borrower may, by notice to such Lender
(with a copy to Agent), suspend the obligation of such Lender to make or
continue Eurodollar Loans, or to convert all or part of the Base Rate Loans
owing to such Lender to Eurodollar Loans, until the event or condition giving
rise to such request ceases to be in effect (in which case the provisions of
Section 5(c)(i) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.
     (ii) If, after the date hereof, any Lender shall have reasonably determined
that the adoption of any applicable law, rule, or regulation regarding capital
adequacy or any change therein or in the interpretation or administration
thereof by any governmental authority, central bank, or comparable agency
charged with the interpretation or administration thereof, or any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such governmental authority, central bank, or comparable agency, has or
would have the effect of reducing the rate of return on the capital of such
Lender or any corporation controlling such Lender as a consequence of such
Lender’s obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such adoption, change, request, or
directive (taking into

18



--------------------------------------------------------------------------------



 



consideration its policies with respect to capital adequacy), then from time to
time upon demand Borrower shall pay to such Lender such additional amount or
amounts as will reasonably compensate such Lender for such reduction. If any
Lender requests compensation by Borrower under this Section 5(c)(ii), Borrower
may, by notice to such Lender (with a copy to Agent), suspend the obligation of
such Lender to make or continue Eurodollar Loans, or to convert all or part of
the Base Rate Loans owing to such Lender to Eurodollar Loans, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 5(c)(ii) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.
     (iii) Each Lender shall promptly notify Borrower and Agent of any event of
which it has knowledge, occurring after the date hereof, which will entitle such
Lender to compensation pursuant to this Section 5(c) and will designate a
separate lending office, if applicable, if such designation will avoid the need
for, or reduce the amount of, such compensation and will not, in the judgment of
such Lender, be otherwise disadvantageous to it. Any Lender claiming
compensation under this Section 5(c) shall furnish to Borrower and Agent a
statement setting forth the additional amount or amounts to be paid to it
hereunder which shall be conclusive in the absence of manifest error. In
determining such amount, such Lender may use any reasonable averaging and
attribution methods.
     (iv) Any Lender giving notice to Borrower through Agent pursuant to this
Section 5(c) shall give to Borrower a statement signed by an officer of such
Lender setting forth in reasonable detail the basis for, and the calculation of
such additional cost, reduced payments or capital requirements, as the case may
be, and the additional amounts required to compensate such Lender therefor.
     (v) Within five (5) Business Days after receipt by Borrower of any notice
referred to in this Section 5(c), Borrower shall pay to Agent for the account of
Lender issuing such notice such additional amounts as are required to compensate
such Lender for the increased cost, reduced payments or increased capital
requirements identified therein, as the case may be.
     (vi) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of any such Lender’s
right to demand such compensation.
     (d) Discretion of Lender as to Manner of Funding. Notwithstanding any
provisions of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loan in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations

19



--------------------------------------------------------------------------------



 



hereunder shall be made as if each Lender had actually funded and maintained
each Eurodollar Loan through the purchase of deposits having a maturity
corresponding to the last day of the Interest Period applicable to such
Eurodollar Loan and bearing an interest rate at the applicable interest rate for
such Interest Period.
     (e) Breakage Fees. Without duplication under any other provision hereof, if
any Lender incurs any loss, cost or expense including, without limitation, any
loss of profit and loss, cost, expense or premium reasonably incurred by reason
of the liquidation or re-employment of deposits or other funds acquired by such
Lender to fund or maintain any Eurodollar Loan or the relending or reinvesting
of such deposits or amounts paid or prepaid to Lenders as a result of any of the
following events other than any such occurrence as a result in the change of
circumstances described in Sections 5(a) and (b):
     (i) any payment, prepayment or conversion of a Eurodollar Loan on a date
other than the last day of its Interest Period (whether by acceleration,
prepayment or otherwise);
     (ii) any failure to make a principal payment of a Eurodollar Loan on the
due date thereof; or
     (iii) any failure by Borrower to borrow, continue, prepay or convert to a
Eurodollar Loan on the dates specified in a notice given pursuant to Section
2(b) or 4(c) hereof;
then Borrower shall pay to such Lender such amount as will reimburse such Lender
for such loss, cost or expense. If any Lender makes such a claim for
compensation, it shall furnish to Borrower and Agent a statement setting forth
the amount of such loss, cost or expense in reasonable detail (including an
explanation of the basis for and the computation of such loss, cost or expense)
and the amounts shown on such statement shall be conclusive and binding absent
manifest error.
     6. Collateral Security.
     (a) To secure performance by Borrower of its obligations under this
Agreement and the Notes, Borrower and Guarantors shall grant to Agent in its
capacity as such Agent under this Agreement for the ratable benefit of Lenders
hereunder, a first priority security interest in and Lien (and only Lien, except
for Permitted Liens) on certain of the Oil and Gas Properties of Borrower and
Guarantors as may be selected by Agent, in its capacity as such Agent under this
Agreement, and the oil, gas and mineral production therefrom or attributable
thereto, and in all operating agreements and oil or gas purchase contracts (now
existing or hereafter arising) relating to such Oil and Gas Properties and in
related personal properties, fixtures and other properties, as evidenced by
mortgages, deeds of trust, assignments of production, security agreements,
general security agreements, indentures, and other documents to be executed by
Borrower and Guarantors and delivered to or on behalf of Agent, in its capacity
as such Agent under this Agreement for the ratable benefit of Lenders.
Obligations arising from agreements arising from Rate Management Transactions
between Borrower and one or more of Lenders or

20



--------------------------------------------------------------------------------



 



an Affiliate of any of Lenders shall be secured by the Collateral covering the
Oil and Gas Properties on a pari passu basis with the indebtedness and
obligations of Borrower under the Loan Documents. Once agreements arising from
Rate Management Transactions involving one or more Lenders, or an Affiliate of
any Lender, are entered into, and pursuant to this provision become secured by
the Collateral on a pari passu basis, said Collateral shall continue to secure
such obligations until such agreements are no longer in force and effect
irrespective of whether Lender involved in such agreement ceases to be a Lender
under this Agreement. All Oil and Gas Properties and other collateral in which
Borrower and Guarantors grant or hereafter grant to Agent for the ratable
benefit of Lenders, a first and prior Lien (to the satisfaction of Agent) in
accordance with this Section 6, as such properties and interests are from time
to time constituted, are hereinafter collectively called the “Collateral”.
     (b) The granting and assigning of such security interests and Liens by
Borrower and Guarantors shall be pursuant to Collateral Documents in form and
substance reasonably satisfactory to Agent. Concurrently with the delivery of
each of the Collateral Documents or within a reasonable time thereafter,
Borrower and Guarantors shall have furnished or caused to be furnished to Agent
mortgage and title opinions and other title information reasonably satisfactory
to Agent with respect to the title and Lien status of Borrower’s and Guarantors’
interests in not less than 75% of the Engineered Value of the mortgaged
Borrowing Base Properties. “Engineered Value” for this purpose shall mean future
net revenues discounted at the discount rate being used by Agent as of the date
of any such determination utilizing the pricing parameters used in the
engineering report furnished to Agent pursuant to Sections 7 and 12 hereof.
Borrower will cause to be executed and delivered to Agent, in the future,
additional Collateral Documents if Agent reasonably deems such are necessary to
insure perfection or maintenance of Lenders’ security interests and Liens in not
less than 80% of the Engineered Value of the Oil and Gas Properties which are
included in the Borrowing Base then in effect.
     (c) Guarantors shall unconditionally guarantee the Notes pursuant to a
guaranty agreement in form and substance satisfactory to Agent.
     7. Borrowing Base.
     (a) Initial Borrowing Base. At the Effective Date, the Borrowing Base shall
be $75,000,000.
     (b) Subsequent Determinations of Borrowing Base. Subsequent determinations
of the Borrowing Base shall be made by Lenders semi-annually on or before April
1 and October 1 of each year beginning April 1, 2008 (each “Redetermination
Date”) or as Unscheduled Redeterminations. No later than March 1 of each year
(for the April 1 Redetermination Date of such year) Borrower shall furnish to
Lenders an engineering report in form and substance reasonably satisfactory to
Agent prepared by DeGolyer and MacNaughton or such other independent petroleum
engineering firm acceptable to Agent, said engineering report to utilize
economic and pricing parameters used by Agent as established from time to time,
together with such other information, reports and data concerning the value of
Borrowing Base Properties as Agent shall deem reasonably

21



--------------------------------------------------------------------------------



 



necessary to determine the value of such Borrowing Base Properties. The
engineering report prepared for the April 1 Redetermination Date shall be
prepared as of the preceding January 1 of such year and the engineering report
prepared for the October 1 Redetermination Date shall be prepared as of July 1
of such year. In addition to the scheduled semi-annual Borrowing Base
Redeterminations, Borrower and Lenders may each request one Unscheduled
Redetermination between Redetermination Dates. By September 1 of each year (for
the October 1 Redetermination Date for such year) beginning September 1, 2008,
or within thirty (30) days after either (i) receipt of notice from Agent that
Lenders require an Unscheduled Redetermination, or (ii) Borrower gives notice to
Agent of its desire to have an Unscheduled Redetermination performed, in each
case Borrower shall furnish to Lenders an engineering report prepared by a
petroleum engineer employed by Borrower and updating the most recent engineering
report delivered to Lenders hereunder, in form and substance reasonably
satisfactory to Agent, said engineering report to utilize economic and pricing
parameters used by Agent as established from to time, together with such other
information, reports and data concerning the value of such Borrowing Base
Properties. Agent shall by written notice to Borrower within a reasonable time
after each Redetermination Date (the date of such notice being herein called the
“Determination Date”) notify Borrower of the designation by Lenders of the new
Borrowing Base for the period beginning on such Determination Date and
continuing until, but not including, the next Determination Date. If an
Unscheduled Redetermination is to be made by Lenders, Agent shall notify
Borrower within a reasonable time after receipt of all requested information of
the new Borrowing Base, and such new Borrowing Base shall continue until the
next Determination Date. If Borrower does not furnish all such information,
reports and data by any date specified in this Section 7(b), unless such failure
is of no fault of Borrower, Lenders nonetheless shall designate the Borrowing
Base at any amounts which Lenders in their discretion determine and redesignate
the Borrowing Base from time to time thereafter until Lenders receive all such
information, reports and data, whereupon Lenders shall designate a new Borrowing
Base as described above. The procedure for determining the Borrowing Base at
each redetermination shall be that Agent shall determine the Borrowing Base and
submit the same to Lenders. Increases in the Borrowing Base will require
approval of all Lenders, but other reaffirmations or changes in the Borrowing
Base will be subject to the approval of Required Lenders. The failure of any
Lender to respond within fifteen (15) days after receipt of the proposed
Borrowing Base shall be deemed to be an approval of the proposed Borrowing Base.
If Required Lenders (or all Lenders in the case of an increase in the Borrowing
Base) do not approve of Agent’s proposed Borrowing Base, Agent shall poll
Lenders to determine the highest Borrowing Base that is acceptable to such
Lenders that constitute Required Lenders (or all Lenders in the case of an
increase in the Borrowing Base), and such amount shall then become the new
Borrowing Base. Each Lender shall determine the amount of the Borrowing Base
based upon the loan collateral value which such Lender in its sole discretion
(using such methodology, assumptions and discount rates as such Lender
customarily uses in assigning collateral value to Borrowing Base Properties, oil
and gas gathering systems, gas processing and plant operations) assigns to such
Borrowing Base Properties at the time in question and based upon such other
credit factors consistently applied (including, without limitation, the assets,
liabilities, cash flow, business, properties, prospects, management and

22



--------------------------------------------------------------------------------



 



ownership of Borrower and the effect of Rate Management Transactions in effect
at such time) as such Lender customarily considers in evaluating similar oil and
gas credits. If at any time any of the Borrowing Base Properties are sold, the
Borrowing Base then in effect shall automatically be reduced as required by
Section 12(r) hereof. It is expressly understood that Lenders have no obligation
to designate the Borrowing Base at any particular amounts, except in the
exercise of their discretion, whether in relation to the Commitments or
otherwise. Provided, however, that Lenders shall not have the obligation to
designate a Borrowing Base in an amount in excess of the Commitment.
     8. Unused Commitment Fee.
     Borrower shall pay to Agent for the ratable benefit of Lenders an unused
commitment fee (the “Unused Commitment Fee”) equivalent to the Unused Commitment
Fee Rate times the daily average of the sum of the Borrowing Base minus Total
Outstandings. Such Unused Commitment Fee shall be calculated on the basis of a
year consisting of 360 days. The Unused Commitment Fee shall be payable in
arrears on the last day of each calendar quarter beginning March 31, 2008 with
the final fee payment due on the Maturity Date for any period then ending for
which the Unused Commitment Fee shall not have been theretofore paid. In the
event the Commitment terminates on any date prior to the end of any such
quarterly period, Borrower shall pay to Agent for the ratable benefit of
Lenders, on the date of such termination, the total Unused Commitment Fee due
for the period in which such termination occurs. If a date for payment of the
Unused Commitment Fee shall be other than a Business Day such payment shall be
made on the next succeeding Business Day.
     9. Prepayments.
     (a) Voluntary Prepayments. Subject to the provisions of Section 5(e)
hereof, Borrower may at any time and from time to time, without penalty or
premium, prepay the Notes, in whole or in part. Each such prepayment shall be
made on at least three (3) Business Days’ notice to Agent in the case of
Eurodollar Loan Tranches and without notice in the case of Base Rate Loans and
shall be in a minimum amount of (i) $100,000 or any whole multiple of $100,000
in excess thereof (or the unpaid balance of the Notes, whichever is less), for
Base Rate Loans, plus accrued interest thereon and (ii) $1,000,000 or any
integral multiple thereof (or the unpaid balance on the Notes, whichever is
less) for Eurodollar Loans, plus accrued interest thereon to the date of
prepayment.
     (b) Mandatory Prepayment For Borrowing Base Deficiency. In the event the
Total Outstandings ever exceed the Borrowing Base as determined by Lenders
pursuant to Section 7(b) hereof (a “Borrowing Base Deficiency”), Borrower shall,
within fifteen (15) days after written notification from Agent, either (i) by
instruments reasonably satisfactory in form and substance to Agent, provide
Agent with collateral with value and quality in amounts satisfactory to all of
Lenders in their discretion in order to increase the Borrowing Base by an amount
at least equal to such excess, (ii) prepay, without premium or penalty, the
principal amount of the Notes in an amount at least equal to such excess plus
accrued interest thereon to the date of prepayment or (iii) commit to make six
(6) equal monthly installment payments in the aggregate amount of the Borrowing
Base

23



--------------------------------------------------------------------------------



 



Deficiency, with the first such installment being due on or before thirty
(30) days after Borrower’s receipt of Agent’s notice of the Borrowing Base
Deficiency.
     10. Representations and Warranties. In order to induce Lenders to enter
into this Agreement, Borrower represents and warrants to Lenders (which
representations and warranties will survive the delivery of the Notes) that:
     (a) Organization and Qualification. Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all corporate power and authority required to own its property
and carry on its business as presently conducted and proposed to be conducted.
Each Guarantor is duly organized, validly existing and in good standing under
the laws of the state or Canadian province of its organization and has all
corporate power and authority required to own its property and carry on its
business as presently conducted and proposed to be conducted. Borrower has all
power and authority to own its properties and assets and to transact the
business in which it is engaged.
     (b) Power and Authority. Borrower has the corporate power and requisite
authority to execute, deliver and perform the necessary Loan Documents,
including this Agreement; and has taken all corporate action necessary for the
due creation and issuance of the Notes and for the due execution, delivery and
performance of the Loan Documents, including this Agreement. Each Guarantor has
the corporate or partnership power and requisite authority to execute, deliver
the Loan Documents which it has executed and has taken all company action
necessary to duly authorize (i) the execution, delivery and performance by such
Guarantor of the terms and provisions of the Loan Documents which it has
executed and (ii) the performance by such Guarantor of its obligations under the
Loan Documents.
     (c) Binding Obligations. This Agreement does, and the Notes and other Loan
Documents upon their creation, issuance, execution and delivery will, constitute
valid and binding obligations of Borrower enforceable in accordance with its
respective terms (except that enforcement may be subject to general principles
of equity and any applicable bankruptcy, insolvency, or similar debtor relief
laws now or hereafter in effect and relating to or affecting the enforcement of
creditors’ rights generally).
     (d) No Legal Bar or Resultant Lien. The Notes and the Loan Documents,
including this Agreement, do not and will not, to the best of Borrower’s and
each Guarantor’s knowledge, violate or conflict with or result in a default
under any provisions of Borrower’s organizational documents or any contract,
agreement, law, regulation, order, injunction, judgment, decree or writ to which
Borrower or any Guarantor is subject, or result in the creation or imposition of
any Lien or other encumbrance upon any assets or properties of Borrower or any
Guarantor, other than those contemplated by this Agreement.
     (e) No Consent. The execution, delivery and performance by Borrower of the
Notes and the execution, delivery and performance by Borrower and Guarantors of
the other Loan Documents that each has executed, including this Agreement, does
not require

24



--------------------------------------------------------------------------------



 



the consent or approval of any other person or entity, including without
limitation any regulatory authority or governmental body of the United States or
any state thereof or any political subdivision of the United States or any state
thereof except for consents required for federal, state and, in some instances,
private leases, rights-of-ways and other conveyances or encumbrances of oil and
gas leases all of which shall have been obtained.
     (f) Financial Condition. The Financial Statements of Borrower and
Guarantors which have been delivered to Lenders pursuant to the terms hereof are
complete and correct in all material respects and fully and accurately reflect
in all material respects the financial conditions and the results of the
operations of Borrower and Guarantors as of the dates of such Financial
Statements and no change has occurred between such date and the Effective Date
in the condition, financial or otherwise of Borrower or any Guarantor which is
reasonably expected to have a Material Adverse Effect, except as disclosed to
Lenders in Schedule “2” attached hereto.
     (g) Liabilities. Neither Borrower nor any Guarantor has any material
liability, direct or contingent on the Effective Date, except as disclosed to
Lenders in the Financial Statements or on Schedule “3” attached hereto. No
unusual or unduly burdensome restrictions, restraint, or hazard exists by
contract, law or governmental regulation or otherwise relative to the business,
assets or properties of Borrower or any Guarantor which is reasonably expected
to have a Material Adverse Effect or which involve any of the Loan Documents.
     (h) Litigation. Except as described in the Financial Statements, or as
otherwise disclosed to Lenders in Schedule “4” attached hereto, on the Effective
Date there is no litigation, legal or administrative proceeding, investigation
or other action of any nature pending or, to the knowledge of Borrower,
threatened against or affecting Borrower or any Guarantor which involves the
possibility of any judgment or liability not fully covered by insurance, and
which is reasonably expected to have a Material Adverse Effect.
     (i) Taxes; Governmental Charges. Borrower and each Guarantor have filed all
tax returns and reports required to be filed and have paid all taxes,
assessments, fees and other governmental charges levied upon Borrower or any
Guarantor or Borrower’s or any Guarantor’s assets, properties or income which
are due and payable, including interest and penalties, the failure of which to
pay could reasonably be expected to have a Material Adverse Effect, except such
as are being contested in good faith by appropriate proceedings and for which
adequate reserves for the payment thereof as required by Accounting Principles
has been provided and levy and execution thereon have been stayed and continue
to be stayed.
     (j) Titles, Etc. Borrower or Guarantors have good and defensible title to
all of their material assets, including without limitation, the Oil and Gas
Properties, free and clear of all Liens except Permitted Liens. Borrower or
Guarantors are entitled to receive not less than that percentage of oil, gas and
other hydrocarbons produced from the land covered by the leases pertaining to
the Oil and Gas Properties included in the Borrowing Base (after deduction of
all royalties, overriding royalties and other interests payable

25



--------------------------------------------------------------------------------



 



from or measured by production) equal to the “net revenue interest” specified in
the evaluation of such Oil and Gas Properties in the most recent engineering
and/or reserve report(s) covering such Oil and Gas Properties which are
delivered to Agent hereunder, with the term “net revenue interest” meaning the
proportionate share of the production of oil, gas or other minerals to which
Borrower or Guarantors are entitled after deduction of all royalties, overriding
royalties and other interests payable from or measured by production. Borrower
or Guarantors owns the “working interest” in the Oil and Gas Properties included
in the Borrowing Base specified in the evaluation of such Oil and Gas Properties
in the most recent engineering report(s) and/or reserve reports covering such
Oil and Gas Properties which are delivered to Agent hereunder, with the term
“working interest”, as used herein, meaning the right to explore for, drill and
produce oil, gas or other minerals; and Borrower or Guarantors is not obligated
to bear more than that percentage of the cost of all operations conducted on the
Oil and Gas Properties equal to the “working interest” as above described (other
than increases to Borrower’s or Guarantors’ working interest as a result of
non-operator’s electing to not participate in a proposed operation under an
operating agreement). All material oil, gas and mineral leases which constitute
a portion of the Oil and Gas Properties are in full force and effect, and
Borrower or Guarantors has not defaulted on any of its obligations thereunder so
as to materially impair the value of such leases in the aggregate.
     (k) Defaults. Neither Borrower nor any Guarantor is in default and no event
or circumstance has occurred which, but for the passage of time or the giving of
notice, or both, would constitute a default under any loan or credit agreement,
indenture, mortgage, deed of trust, security agreement or other agreement or
instrument to which Borrower or any Guarantor is a party in any respect that
would be reasonably expected to have a Material Adverse Effect. No Default or
Event of Default hereunder has occurred and is continuing.
     (l) Casualties; Taking of Properties. Since the dates of the latest
Financial Statements of Borrower and Guarantors delivered to Lenders, neither
the business nor the assets or properties of Borrower or any Guarantor has been
affected (to the extent it is reasonably expected to cause a Material Adverse
Effect), as a result of any fire, explosion, earthquake, flood, drought,
windstorm, accident, strike or other labor disturbance, embargo, requisition or
taking of property or cancellation of contracts, permits or concessions by any
domestic or foreign government or any agency thereof, riot, activities of armed
forces or acts of God or of any public enemy.
     (m) Use of Proceeds; Margin Stock. The proceeds of the Commitment may be
used by Borrower solely for the purposes of (i) refinancing existing
indebtedness under the Approach Resources I Credit Agreement (as defined in
Section 36 hereof), (ii) acquisition, exploration and development of Oil and Gas
Properties, including capital expenditures to fund drilling activities on the
Oil and Gas Properties, (iii) working capital; and (iv) other general corporate
purposes in the ordinary course of Borrower’s and each Guarantor’s business.
Borrower is not engaged principally or as one of its important activities in the
business of extending credit for the purpose of purchasing or carrying any
“margin stock” as defined in Regulation U of the Board of Governors of the
Federal Reserve System (12 C.F.R. Part 221), or for the purpose of reducing or
retiring

26



--------------------------------------------------------------------------------



 



any indebtedness which was originally incurred to purchase or carry a margin
stock or for any other purpose which might constitute this transaction a
“purpose credit” within the meaning of said Regulation U.
     Neither Borrower nor any person or entity acting on behalf of Borrower has
taken or will take any action which might cause the loans hereunder or any of
the Loan Documents, including this Agreement, to violate Regulation U or any
other regulation of the Board of Governors of the Federal Reserve System or to
violate the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereafter be in
effect.
     (n) Location of Business and Offices. The principal place of business and
chief executive office of Borrower is located at the address as stated in
Section 17 hereof or such other places or offices for which notice has been
provided to Agent according to Section 13(f).
     (o) Compliance with the Law. To the best of Borrower’s knowledge, neither
Borrower nor any Guarantor:
     (i) is in violation of any law, judgment, decree, order, ordinance, or
governmental rule or regulation to which Borrower, or any of its or any
Guarantor’s assets or properties are subject; or
     (ii) has failed to obtain any license, permit, franchise or other
governmental authorization necessary to the ownership of any of its assets or
properties or the conduct of its business; which violation or failure is
reasonably expected to have a Material Adverse Effect.
     (p) No Material Misstatements. No information, exhibit or report furnished
by Borrower to Lenders in connection with the negotiation of this Agreement
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements contained therein not materially
misleading.
     (q) Not A Utility. Neither Borrower nor any Guarantor is a utility subject
to regulation under the laws of the State of Texas as a result of being engaged
in the (i) generation, transmission, or distribution and sale of electric power;
(ii) transportation, distribution and sale through a local distribution system
of natural or other gas for domestic, commercial, industrial, or other use;
(iii) provision of telephone or telegraph service to others; (iv) production,
transmission, or distribution and sale of steam or water; (v) operation of a
railroad; or (vi) provision of sewer service to others.
     (r) ERISA. Borrower maintains no employee benefit plan or other plan for
employees of Borrower that are covered by Title IV of ERISA.
     (s) Intentionally Deleted.

27



--------------------------------------------------------------------------------



 



     (t) No Subsidiaries. During the term of the Loan, Borrower shall neither
form nor acquire any subsidiary, other than Guarantors, unless at the time such
subsidiary is formed or created, such subsidiary shall unconditionally guarantee
the Notes and the obligations of Borrower under this Agreement pursuant to a
guaranty agreement in form and substance satisfactory to Agent.
     (u) Environmental Matters. Except as disclosed on Schedule “5”, as of the
Effective Date Borrower has not (i) received notice or otherwise learned or is
otherwise aware of any Environmental Liability which would be reasonably
expected to individually or in the aggregate have a Material Adverse Effect
arising in connection with (A) any non-compliance with or violation of the
requirements of any Environmental Law or (B) the release or threatened release
of any toxic or hazardous waste into the environment, (ii) received notice or
otherwise become aware of any threatened or actual liability in connection with
the release or notice of any threatened release of any toxic or hazardous waste
into the environment which would be reasonably expected to individually or in
the aggregate have a Material Adverse Effect or (iii) received notice or
otherwise learned of or otherwise become aware of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release or threatened release of any toxic or hazardous waste into the
environment for which Borrower or any Guarantor is or may be liable which would
reasonably be expected to result in a Material Adverse Effect.
     (v) Liens. Except (i) as disclosed on Schedule “1” hereto and (ii) for
Permitted Liens, the assets and properties of Borrower are free and clear of all
liens and encumbrances.
     (w) Solvency. Immediately after the consummation of the transactions to
occur on the Effective Date and immediately following the making of each Loan
made on the Effective Date and after giving effect to the application of the
proceeds of such Loans, (i) the fair value of the assets of Borrower will exceed
its debts and liabilities, subordinated, contingent or otherwise; (ii) the
present fair saleable value of the property of Borrower will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; (iii) Borrower will be able to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) Borrower will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.
     (x) Insurance. All insurance reasonably necessary in the ordinary course of
Borrower’s business is maintained by or on behalf of Borrower and all premiums
in respect of such insurance have been paid or will be paid prior to the date
such premium payments are due.

28



--------------------------------------------------------------------------------



 



     11. Conditions of Lending.
     (a) The effectiveness of this Agreement, and the obligation to make the
initial Advance under the Commitment shall be subject to satisfaction of the
following conditions precedent:
     (i) Borrower’s Execution and Delivery. Borrower shall have executed and
delivered to Agent the Agreement, the Notes and other required Loan Documents,
all in form and substance satisfactory to Agent;
     (ii) Guaranty. Guarantors shall have executed an unconditional guaranty
agreement of the Notes in form and substance satisfactory to Agent.
     (iii) Articles of Incorporation and Bylaws. Borrower shall have delivered
to Agent a true and correct copy of the Articles of Incorporation and Bylaws of
Borrower, together with all amendments thereto, certified as being a true and
correct copy thereof.
     (iv) Corporate Resolutions Certificate. Borrower shall have delivered to
Agent a Certificate of Corporate Resolutions of Borrower, certifying the name,
title and signature of the Person authorized to sign the Loan Documents to which
it is party on behalf of Borrower, duly executed by the secretary of Borrower.
     (v) Articles, Bylaws and Regulations. Corporate Guarantors shall have
delivered to Agent a true and correct copy of each of their articles of
incorporation and bylaws and Approach Resources I, LP shall have delivered to
Agent a true and correct copy of its partnership agreement, together with all
amendments thereof, and being certified by the secretary of each Corporate
Guarantor and Approach Resources I, LP as being a true and correct copy thereof.
     (vi) Resolutions. Borrower shall have caused to be delivered to Agent
resolutions of the board of directors of Corporate Guarantors and the partners
of Approach Resources I, LP approving each Corporate Guarantor’s and Approach
Resources I, LP’s execution, delivery and performance of the Loan Documents to
which it is a party, duly adopted by such board of directors, certified by the
secretary or partners of each Corporate Guarantor and Approach Resources I, LP,
as being a true and correct copy of such resolutions and that such resolutions
have not been amended or rescinded and remain in full force and effect.
     (vii) Incumbency Certificate. Agent shall have received a signed
certificate of the secretary or partners of each Corporate Guarantor and
Approach Resources I, LP certifying the name, office and signature of the
officers or partners of each Corporate Guarantor and Approach Resources I, LP
authorized to sign the Loan Documents to which it is a party.
     (viii) Other Certificates. Agent shall have received certificates of
existence and (in the case of Borrower and the Corporate Guarantors only) of
good standing for Borrower each Corporate Guarantor issued by the Secretary of

29



--------------------------------------------------------------------------------



 



State of Delaware (in the case of Borrower) and the Secretary of State of Texas
(in the case of Approach Resources I, LP) and the applicable public office of
Alberta Canada in the case of Approach Oil & Gas (Canada) Inc.
     (ix) Mortgage and Title. Agent shall have received the mortgage and title
information required to be delivered by Borrower pursuant to Section 6 of this
Agreement;
     (x) Representation and Warranties. The representations and warranties of
Borrower under this Agreement and the other Loan Documents shall be true and
correct in all material respects as of such date, as if then made (except to the
extent that such representations and warranties related solely to an earlier
date);
     (xi) No Event of Default. No Default or Event of Default shall have
occurred and be continuing;
     (xii) Intentionally Deleted.
     (xiii) Other Documents. Agent shall have received such other instruments
and documents incidental and appropriate to the transaction provided for herein
as Agent or its counsel may reasonably request, and all such documents shall be
in form and substance reasonably satisfactory to Agent; and
     (xiv) Legal Matters Satisfactory. All legal matters incident to the
consummation of the transactions contemplated hereby shall be reasonably
satisfactory to special counsel for Agent retained at the expense of Borrower.
     (b) The obligation of Lenders to make any Advance or issue any Letter of
Credit under the Commitment (other than the initial Advance) shall be subject to
the following additional conditions precedent that, at the date of making each
such Advance or issuing such Letter of Credit and after giving effect thereto:
     (i) Representations and Warranties. The representations and warranties of
Borrower under this Agreement and the other Loan Documents are true and correct
in all material respects as of such date, as if then made (except to the extent
that such representations and warranties related solely to an earlier date); and
     (ii) No Event of Default. No Default or Event of Default shall have
occurred and be continuing; and
     (iii) Legal Matters Satisfactory. All legal matters incident to the
consummation of the transactions contemplated hereby shall be reasonably
satisfactory to special counsel for Agent retained at the expense of Borrower;
and

30



--------------------------------------------------------------------------------



 



     (iv) Total Outstandings. After giving effect to such Advance or Letter of
Credit, the Total Outstandings do not exceed the Borrowing Base then in effect.
Each Borrowing Notice shall constitute a representation and warranty by Borrower
that the conditions contained in Sections 11(b)(i) and (ii) have been satisfied.
     12. Affirmative Covenants. A deviation from the provisions of this
Section 12 shall not constitute a Default or an Event of Default under this
Agreement if such deviation is expressly consented to in writing by Required
Lenders prior to the date of deviation. Borrower will at all times comply with
the covenants contained in this Section 12 from the date hereof and for so long
as the Commitments are in existence or any amount is owed to Agent or Lenders
under this Agreement or the other Loan Documents.
     (a) Financial Statements and Reports of Borrower, Guarantor. Borrower shall
furnish to Agent: (i) as soon as available, but in any event within ninety
(90) days after the end of each fiscal year of Borrower and each Guarantor,
commencing with the fiscal year ending December 31, 2007, an audited
consolidated balance sheet of Borrower and Guarantors prepared as of the close
of such fiscal year and audited consolidated statements of operations, changes
in partners or shareholders/members equity and statements of cash flows of
Borrower and Guarantors for such year, in each case setting forth in comparative
form the figures for the preceding fiscal year, all in reasonable detail and
certified by independent certified public accountants selected by Borrower and
approved by Agent; and (ii) within sixty (60) days after the end of the first
three fiscal quarters of each fiscal year of Borrower and Guarantors, commencing
with the fiscal quarter ending March 31, 2008, an unaudited balance sheet
(without footnotes) of Borrower and Guarantors prepared as of the close of such
fiscal quarter and unaudited statements of operations (without footnotes) of
Borrower and Guarantors for such quarter.
     (b) Hedging Report. Concurrently with the furnishing of the Financial
Statements required in (a) above and in connection with each Borrowing Base
redetermination and at any other time when requested by Agent, Borrower will
provide to Agent a hedging report in form and substance satisfactory to Agent
which shall contain, without limitation, the Projected Production for the latest
available calendar quarter with supporting data, a description of outstanding
Rate Management Transactions, including the commodity, effective date,
termination date, notional quantity, applicable price, cap, or floor, and such
other details required by Agent.
     (c) Additional Information. Promptly upon request of Agent from time to
time any additional financial information or other information that the Agent
may reasonably request.
     (d) Certificates of Compliance. Concurrently with the furnishing of the
Financial Statements pursuant to Subsection 12(a) hereof for the months
coinciding with the end of each fiscal year or quarter, Borrower will furnish or
cause to be furnished to Agent a certificate in the form of Exhibit “C” attached
hereto, signed by the President,

31



--------------------------------------------------------------------------------



 



Treasurer or Chief Financial Officer of Borrower, (i) stating that Borrower has
fulfilled in all material respects its obligations under the Notes and the Loan
Documents, including this Agreement, and that all representations and warranties
made herein and therein continue (except to the extent they relate solely to an
earlier date) to be true and correct in all material respects (or specifying the
nature of any change), or if a Default has occurred, specifying the Default and
the nature and status thereof; (ii) to the extent requested from time to time by
Agent, specifically affirming compliance of Borrower in all material respects
with any of its representations (except to the extent they relate solely to an
earlier date) or obligations under said instruments; (iii) setting forth the
computation, in reasonable detail as of the end of each period covered by such
certificate, of compliance with Section 13(b); and (iv) containing or
accompanied by such financial or other details, information and material as
Agent may reasonably request to evidence such compliance.
     (e) Taxes and Other Liens. Borrower and each Guarantor will pay and
discharge promptly all taxes, assessments and governmental charges or levies
imposed upon Borrower and such Guarantor, or upon the income or any assets or
property of such Borrower, as well as all claims of any kind (including claims
for labor, materials, supplies and rent) which, if unpaid, might become a Lien
or other encumbrance upon any or all of the assets or property of Borrower or
any Guarantor and which could reasonably be expected to result in a Material
Adverse Effect; provided, however, that neither Borrower nor any Guarantor shall
be required to pay any such tax, assessment, charge, levy or claim if the
amount, applicability or validity thereof shall currently be contested in good
faith by appropriate proceedings diligently conducted, levy and execution
thereon have been stayed and continue to be stayed and if Borrower or Guarantors
shall have set up adequate reserves therefor, if required, under Accounting
Principles.
     (f) Compliance with Laws. Borrower and Guarantors will observe and comply,
in all material respects, with all applicable laws, statutes, codes, acts,
ordinances, orders, judgments, decrees, injunctions, rules, regulations, orders
and restrictions relating to environmental standards or controls or to energy
regulations of all federal, state, county, municipal and other governments,
departments, commissions, boards, agencies, courts, authorities, officials and
officers, domestic or foreign.
     (g) Further Assurances. Borrower will cure promptly any defects in the
creation and issuance of the Notes and the execution and delivery of the Notes
and the Loan Documents, including this Agreement. Borrower at its sole expense
will promptly execute and deliver, or cause to be executed and delivered, to
Agent upon its reasonable request all such other and further documents,
agreements and instruments in compliance with or accomplishment of the covenants
and agreements in this Agreement, or to correct any omissions in the Notes or
more fully to state the obligations set out herein.
     (h) Performance of Obligations. Borrower will pay the Notes and other
obligations incurred by it hereunder according to the reading, tenor and effect
thereof and hereof; and Borrower and Guarantors will do and perform every act
and discharge all of the obligations provided to be performed and discharged by
Borrower and Guarantors under the Loan Documents, including this Agreement, at
the time or times and in the manner specified.

32



--------------------------------------------------------------------------------



 



     (i) Insurance. Borrower and each Guarantor now maintains and will continue
to maintain insurance with financially sound and reputable insurers with respect
to its assets against such liabilities, fires, casualties, risks and
contingencies and in such types and amounts as is customary in the case of
persons engaged in the same or similar businesses and similarly situated. Upon
request of Agent, Borrower will furnish or cause to be furnished to Agent from
time to time a summary of the respective insurance coverage of Borrower and each
Guarantor in form and substance reasonably satisfactory to Agent, and, if
requested, will furnish Agent copies of the applicable policies. Upon demand by
Agent any insurance policies covering any such property shall be endorsed (i) to
provide that such policies may not be canceled, reduced or affected in any
manner for any reason without fifteen (15) days prior notice to Agent, (ii) to
provide for insurance against fire, casualty and other hazards normally insured
against, in the amount of the full value (less a reasonable deductible not to
exceed amounts customary in the industry for similarly situated business and
properties) of the property insured, and (iii) to provide for such other matters
as Agent may reasonably require. Borrower and each Guarantor shall at all times
maintain adequate insurance with respect to all of its other assets and wells in
accordance with prudent business practices.
     (j) Accounts and Records. Borrower and Guarantors will keep proper books,
records and accounts in which full, true and correct entries will be made of all
dealings or transactions in relation to its business and activities, prepared in
a manner consistent with prior years, subject to changes suggested by Borrower’s
or Guarantors’ auditors.
     (k) Right of Inspection. Borrower and Guarantors will permit, after
reasonable notice to Borrower and Guarantors, any officer, employee or agent of
Agent to examine Borrower’s and Guarantors’ books, records and accounts, and
take copies and extracts therefrom, all at such reasonable times during normal
business hours and as often as Lenders may reasonably request. Lenders will keep
all Confidential Information (as herein defined) confidential and will not
disclose or reveal the Confidential Information or any part thereof other than
(i) as required by law, (ii) to Lenders’, and Lenders’ subsidiaries’,
Affiliates, officers, employees, legal counsel and regulatory authorities or
advisors to whom it is necessary to reveal such information for the purpose of
effectuating the agreements and undertakings specified herein or as otherwise
required in connection with the enforcement of Lenders’ and Agent’s rights and
remedies under the Notes, this Agreement and the other Loan Documents and
(iii) any assignee of or participant in, or any prospective assignee of or
participant in, any Lender’s rights or obligations under this Agreement. As used
herein, “Confidential Information” means information about Borrower or
Guarantors furnished by Borrower or Guarantors, but does not include information
(i) which was publicly known, or otherwise known to Lenders, at the time of the
disclosure, (ii) which subsequently becomes publicly known through no act or
omission by Lenders, or (iii) which otherwise becomes known to Lenders, other
than through disclosure by Borrower and Guarantors.
     (l) Notice of Certain Events. Borrower shall promptly notify Agent if
Borrower learns of the occurrence of (i) any event which constitutes a Default
or Event of Default together with a detailed statement by Borrower of the steps
being taken to cure such Default or Event of Default; (ii) any legal, judicial
or regulatory proceedings

33



--------------------------------------------------------------------------------



 



affecting Borrower or any Guarantor or any of the assets or properties of
Borrower or any Guarantor which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect; (iii) any dispute between Borrower
or any Guarantor and any governmental or regulatory body or any other Person or
entity which, if adversely determined, would reasonably be expected to cause a
Material Adverse Effect; and (iv) any other matter which in Borrower’s
reasonable opinion could have a Material Adverse Effect.
     (m) Environmental Reports and Notices. Borrower will deliver to Agent (i)
promptly upon its becoming available, one copy of each report (other than
routine informational filings) sent by Borrower or any Guarantor to any court,
governmental agency or instrumentality pursuant to any Environmental Law,
(ii) notice, in writing, promptly upon Borrower’s or any Guarantor’s receipt of
notice or otherwise learning of any claim, demand, action, event, condition,
report or investigation indicating any potential or actual liability arising in
connection with (x) the non-compliance with or violation of the requirements of
any Environmental Law which reasonably could be expected to have a Material
Adverse Effect; (y) the release or threatened release of any hazardous
substance, toxic or hazardous waste into the environment which reasonably could
be expected to have a Material Adverse Effect or which release Borrower or
Guarantors would have a duty to report to any court or government agency or
instrumentality, or (iii) the existence of any Environmental Lien on any
properties or assets of Borrower or any Guarantor and Borrower shall promptly
deliver a copy of any such notice to Agent.
     (n) Compliance and Maintenance. Borrower and Guarantors will, (i) observe
and comply in all material respects with all Environmental Laws; (ii) except as
provided in Subsections 12(o) and 12(p) below, maintain the Borrowing Base
Properties and other assets and properties in good and workable condition at all
times and make all repairs, replacements, additions, betterments and
improvements to the Borrowing Base Properties and other assets and properties as
are needed and proper so that the business carried on in connection therewith
may be conducted properly and efficiently at all times in the opinion of
Borrower, exercised in good faith; (iii) take or cause to be taken whatever
actions are necessary or desirable to prevent an event or condition of default
by Borrower or any Guarantor under the provisions of any gas purchase or sales
contract or any other contract, agreement or lease comprising a part of the
Borrowing Base Properties or other collateral security hereunder which default
could reasonably be expected to result in a Material Adverse Effect; and
(iv) furnish Agent upon request evidence reasonably satisfactory to Agent that
there are no Liens, claims or encumbrances on the Borrowing Base Properties,
except Permitted Liens.
     (o) Operation of Properties. Except as provided in Subsections 12(p) and
(q) below, Borrower and Guarantors will operate, or cause to be operated, all
Borrowing Base Properties in a careful and efficient manner in accordance with
the practice of the industry and in compliance in all material respects with all
applicable laws, rules, and regulations, and in compliance in all material
respects with all applicable proration and conservation laws of the jurisdiction
in which the properties are situated, and all applicable laws, rules, and
regulations, of every other agency and authority from time to

34



--------------------------------------------------------------------------------



 



time constituted to regulate the development and operation of the properties and
the production and sale of hydrocarbons and other minerals therefrom; provided,
however, that Borrower and Guarantors shall have the right to contest in good
faith by appropriate proceedings, the applicability or lawfulness of any such
law, rule or regulation and pending such contest may defer compliance therewith,
as long as such deferment shall not subject the properties or any part thereof
to foreclosure or loss.
     (p) Compliance with Leases and Other Instruments. Borrower and Guarantors
will pay or cause to be paid and discharge all rentals, delay rentals,
royalties, production payment, and indebtedness required to be paid by such
party (or required to keep unimpaired in all material respects the rights of
such party in Borrowing Base Properties) accruing under, and perform or cause to
be performed in all material respects each and every act, matter, or thing
required of such party by each and all of the assignments, deeds, leases,
subleases, contracts, and agreements in any way relating to such party or any of
the Borrowing Base Properties and do all other things necessary of such party to
keep unimpaired in all material respects the rights of such party thereunder and
to prevent the forfeiture thereof or default thereunder; provided, however, that
nothing in this Agreement shall be deemed to require Borrower or Guarantors to
perpetuate or renew any oil and gas lease or other lease by payment of rental or
delay rental or by commencement or continuation of operations nor to prevent
Borrower or Guarantors from abandoning or releasing any oil and gas lease or
other lease or well thereon when, in any of such events, in the opinion of
Borrower or any Guarantor exercised in good faith, it is not in the best
interest of Borrower or such Guarantor to perpetuate the same.
     (q) Certain Additional Assurances Regarding Maintenance and Operations of
Properties. With respect to those Borrowing Base Properties which are being
operated by operators other than Borrower or Guarantors, Borrower or Guarantors
shall not be obligated to perform any undertakings contemplated by the covenants
and agreement contained in Subsections 12(o) or 12(p) hereof which are
performable only by such operators and are beyond the control of Borrower or
Guarantors; however, Borrower and Guarantors agree to promptly take, or cause to
be taken, all reasonable actions available under any operating agreements or
otherwise to bring about the performance of any such material undertakings
required to be performed thereunder.
     (r) Sale of Certain Assets/Prepayment of Proceeds. Borrower will
immediately pay over to Agent for the ratable benefit of Lenders as a prepayment
of principal on the Notes and a reduction of the Borrowing Base, an amount equal
to 100% of the “Release Price” from the sale of Borrowing Base Properties, which
sale has been approved in advance by Required Lenders (provided, however, that
approval of Required Lenders shall not be required for the sales of Borrowing
Base Properties aggregating an Engineered Value of ten percent (10%) or less of
the Borrowing Base then in effect during any calendar year). The term “Release
Price” means the amount by which the Total Outstandings exceed the Borrowing
Base after the Borrowing Base is reduced as a result of the sale of Borrowing
Base Properties. Any such prepayment of principal on the Notes required by this
Section 12(r), shall not be in lieu of, but shall be in addition to, any
mandatory prepayment of principal required to be paid pursuant to Section 9(b)
hereof. The Borrowing Base shall be reduced by the amount equal to the

35



--------------------------------------------------------------------------------



 



Engineered Value of the Borrowing Base Properties sold according to the most
recent reserve report provided to Lender (as determined by Agent) and, in
addition thereto, upon the sale of any Borrowing Base Properties that require
the prior approval of Required Lenders, if requested by Required Lenders, the
Borrowing Base will be redetermined pursuant to an Unscheduled Redetermination,
which redetermination will be in addition to any other Unscheduled
Redetermination that may be requested by Required Lenders.
     (s) Title Matters. As to any Borrowing Base Properties hereafter mortgaged
to Agent, Borrower or Guarantors will promptly (but in no event more than sixty
(60) days following such mortgaging) furnish, or cause to be furnished to Agent
title information reasonably satisfactory to Agent that is necessary to cause
Borrower to be in compliance with its obligations under Section 12(u) with
respect to title information, showing good and defensible title of Borrower or
Guarantors to such Borrowing Base Properties subject only to Permitted Liens.
     (t) Change of Principal Place of Business. Borrower shall give Agent at
least thirty (30) days prior written notice of its intention to move its
principal place of business and executive offices from the address set forth in
Section 17 hereof.
     (u) Additional Collateral. Borrower agrees to regularly monitor engineering
data covering all producing oil and gas properties and interests owned or
acquired by Borrower or Guarantors on or after the date hereof and to mortgage
or cause to be mortgaged such of the same to Agent for the ratable benefit of
Lenders in substantially the form of the Collateral Documents, as applicable, to
the extent that Lenders shall at all times during the existence of the
Commitment be secured by perfected Liens and security interests covering not
less than eighty percent (80%) of the Engineered Value of the Borrowing Base
Properties of Borrower and Guarantors. In addition, Borrower agrees that in
connection with the mortgaging of such additional Borrowing Base Properties, it
shall within a reasonable time thereafter, deliver or cause to be delivered to
Agent such mortgage and title opinions and other title information with respect
to the title and Lien status of such Borrowing Base Properties as may be
necessary to maintain at all times a level of such title information (showing
good and defensible title) of not less than seventy-five percent (75%) of the
Engineered Value of all Borrowing Base Properties mortgaged to Agent for the
ratable benefit of Lenders.
     13. Negative Covenants. A deviation from the provisions of this Section 13
shall not constitute an Event of Default under this Agreement if such deviation
is consented to in writing by Required Lenders prior to the date of deviation.
Borrower will at all times comply with the covenants contained in this
Section 13 from the date hereof and for so long as the Commitment is in
existence or any amount is owed to Agent or Lenders under this Agreement or the
other Loan Documents.
     (a) Negative Pledge. Neither Borrower nor any Guarantor shall, without the
prior written consent of Required Lenders:

36



--------------------------------------------------------------------------------



 



     (i) create, incur, assume or permit to exist any Lien, security interest or
other encumbrance on any of its assets or properties except Permitted Liens; or
     (ii) during any annual period, sell, convey, exchange, lease or otherwise
dispose of during any annual period any of its Oil and Gas Properties having an
aggregate value as determined in the most recent engineering report delivered to
Agent under Section 7(b) hereof in excess of ten percent (10%) of the Borrowing
Base, excluding (i) obsolete or worn-out equipment and (ii) oil, gas and
hydrocarbons sold in the ordinary course of Borrower’s or Guarantors’ business
and (iii) Oil and Gas Properties that have been given no Engineered Value in the
Borrowing Base then in effect. After a Borrowing Base has been determined, upon
the sale of any oil and gas properties, the Borrowing Base shall be reduced,
effective on the date of consummation of such sale, by an amount which the
Required Lenders determine is the Borrowing Base value last assigned to such oil
and gas properties according to the most recent reserve report or update thereof
delivered to Agent. Agent shall provide Borrower with written notice of the
redetermined Borrowing Base made in accordance with this Section 13(a)(ii),
which written notice shall be sufficient to give effect to such redetermined
Borrowing Base without further amendment to this Agreement.
     (b) Current Ratio. Borrower will not allow the Consolidated Current Ratio
of Borrower to at any time be less than 1.0 to 1.0.
     (c) Consolidations and Mergers. Borrower will not consolidate or merge with
or into any other Person if Borrower is not the surviving entity or, if Borrower
is the surviving entity, such merger or consolidation would cause an Event of
Default to occur, or permit any other Person to consolidate with or merge into
it if Borrower is not the surviving entity or, if Borrower is the surviving
entity, such merger or consolidation would cause an Event of Default to occur or
transfer all, or substantially all, of its property.
     (d) Limitation on Additional Indebtedness. Borrower will not incur, create,
assume or in any manner become or be liable in respect of any indebtedness, nor
will any Borrower guarantee or otherwise in any manner become or be liable in
respect of any indebtedness, liabilities or other obligations of any other
person or entity, whether by agreement to purchase the indebtedness of any other
person or entity or agreement for the furnishing of funds to any other person or
entity through the purchase or lease of goods, supplies or services (or by way
of stock purchase, capital contribution, advance or loan) for the purpose of
paying or discharging the indebtedness of any other person or entity, or
otherwise, except that the foregoing restrictions shall not apply to:
     (i) the Notes and Letters of Credit, and any renewal or increase thereof,
or other indebtedness of Borrower outstanding at the

37



--------------------------------------------------------------------------------



 



Effective Date which has heretofore disclosed to Lenders in Borrower’s Financial
Statements or on Schedule “4” hereto; or
     (ii) taxes, assessments or other government charges which are not yet due
or are being contested in good faith by appropriate action promptly initiated
and diligently conducted, if such reserve as shall be required by Accounting
Principles shall have been made therefor and levy and execution thereon have
been stayed and continue to be stayed; or
     (iii) indebtedness (other than in connection with a loan or lending
transaction) incurred in the ordinary course of business, including, but not
limited to indebtedness for drilling, completing, leasing and reworking oil and
gas wells; or
     (iv) obligations under permitted Rate Management Transactions; or
     (v) such other indebtedness not to exceed $1,000,000; or
     (vi) trade payables and other accrued liabilities that are incurred in the
ordinary course of business; and
     (vii) any renewals or extensions of (but, other than in the case of the
Notes, not increases in) any of the foregoing.
     (e) Restricted Payments. Borrower will not declare or pay any cash dividend
or distribution (whether in cash, securities or other property) purchase, redeem
or otherwise acquire for value any of its stock interest now or hereafter
outstanding, return any capital to its stockholders or make any distribution of
its assets to its stockholders as such, except that, if no Event of Default has
occurred and is continuing, Borrower may distribute to its shareholders an
amount equal annually to their tax liability incurred as a result of their
ownership interest in Borrower.
     (f) Rate Management Transactions. Borrower will not enter into any Rate
Management Transaction, except the foregoing prohibition shall not apply to
(i) transactions consented to in writing by the Required Lenders which are on
terms acceptable to the Required Lenders, or (ii) Pre-Approved Contracts. Once
Borrower enters into a Rate Management Transaction, the terms and conditions of
such Rate Management Transaction may not be materially amended or modified, nor
may such Rate Management Transaction be cancelled without Borrower having given
Agent written notice of such amendment, modification or cancellation on the date
not later than three (3) Business Days after the date such action takes place.
Borrower further agrees to give Agent written notice of any bankruptcy,
insolvency or similar proceeding commenced by or against any counterparty to any
agreement entered into any such Rate Management Transaction.

38



--------------------------------------------------------------------------------



 



     (g) Certain Transactions. With respect to the Oil and Gas Properties,
neither Borrower nor any Guarantor shall enter into any transaction with any
Affiliate except for transactions with Affiliates upon terms not less favorable
to Borrower than would be obtainable at the time in comparable transactions of
Borrower in arm’s length dealings with Persons other than Affiliates.
     (h) Intentionally Deleted.
     (i) Limitation on Investments and New Businesses. Borrower shall not engage
directly or indirectly in any new business or make any acquisitions,
investments, or commitments, except such businesses, operations, acquisitions,
or investments which are incidental to or reasonably related to the present
businesses and operations conducted by Borrower and Guarantors and except
(i) investment in obligations of the United States government or any agency
thereof or obligations guaranteed by the United States government having a
maturity not in excess of one year, (ii) investments in certificates of deposit
of financially sound commercial banks having a maturity not in excess of one
year, (iii) investments in commercial paper with a rating of at least “Prime 1”
according to Moody’s Investors Service, Inc., or a similar rating of a
comparable or successor service, having a maturity not in excess of one year.
     (j) Limitation on Credit Extensions. Borrower shall not extend credit, make
advances or make loans to any Person or entity other than normal and prudent
extensions of credit in the ordinary course of business.
     (k) Fiscal Year. Borrower shall not change its fiscal year.
     (l) Certain Agreements. Neither Borrower nor any Guarantor shall enter into
any agreement, which by its terms would expressly restrict its performance of
its obligations pursuant to this Loan Agreement or the other Loan Documents.
     (m) Lines of Business. Neither Borrower nor any Guarantor shall directly or
indirectly, engage in any business other than the acquisition, exploration,
development, operation, management or resale of oil, gas and energy properties
and the processing, gathering, marketing and transportation of production
therefrom.
     14. Events of Default. Any one or more of the following events shall be
considered an “Event of Default” as that term is used herein:
     (a) Borrower shall fail to pay when due or declared due the principal of
the Notes or any Reimbursement Obligations with respect to any Letter of Credit,
including any payment of principal required under Section 9(b), and such failure
to pay shall continue unremedied for a period of one (1) day; or
     (b) Borrower shall fail to pay when due accrued interest on any of the
Notes or any fees or other amounts payable hereunder or under any other Loan
Document and such failure to pay shall continue unremedied for a period of three
(3) days; or

39



--------------------------------------------------------------------------------



 



     (c) Any representation or warranty made by Borrower under this Agreement,
or in any certificate or statement furnished or made to Lenders pursuant hereto,
or in connection herewith, or in connection with any document furnished
hereunder, shall prove to be untrue in any material respect as of the date on
which such representation or warranty is made (or deemed made), or any
representation, statement (including financial statements), certificate, report
or other data furnished or to be furnished or made by Borrower under any Loan
Document, including this Agreement, proves to have been untrue in any material
respect; or
     (d) Default shall be made in the due observance or performance of any of
the covenants or agreements of Borrower contained in the Loan Documents,
including this Agreement (excluding covenants contained in Section 13 of the
Agreement for which there is no cure period), and such default shall continue
for more than thirty (30) days after written notice from Agent is received by
Borrower; or
     (e) Default shall be made in the due observance or performance of the
covenants of Borrower contained in Section 13 of this Agreement; or
     (f) Default shall be made in respect of any obligation for borrowed money
in excess of $500,000 other than the Notes, for which Borrower is liable
(directly, by assumption, as guarantor or otherwise), or any obligations secured
by any mortgage, pledge or other consensual security interest with respect
thereto, on any asset or property of Borrower or any Guarantor or in respect of
any agreement relating to any such obligations, and if such default shall
continue beyond the applicable grace period, if any; or
     (g) Borrower or any Guarantor shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking an appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any corporate action authorizing the foregoing; or
     (h) An involuntary case or other proceeding, shall be commenced against
Borrower or any Guarantor seeking liquidation, reorganization or other relief
with respect to its debts under any bankruptcy, insolvency or similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of sixty (60) days; or an order for relief
shall be entered against Borrower or any Guarantor under the federal bankruptcy
laws as now or hereinafter in effect; or
     (i) A final judgment or order for the payment of money in excess of
$500,000 (or judgments or orders aggregating in excess of $500,000) shall be
rendered against

40



--------------------------------------------------------------------------------



 



Borrower or any Guarantor and such judgments or orders shall continue
unsatisfied and unstayed for a period of thirty (30) days; provided, however,
that if any such judgment order is not satisfied or stayed within such 30-day
period an Event of Default shall not exist if prior to the end of such 30-day
period Borrower provides to Agent an unqualified statement from Borrower’s
insurance carrier addressed to Agent that the entire amount of such judgment or
order is a covered loss under the insurance policies that Borrower maintains
with such insurance carrier and that such insurance carrier does not dispute
such insurance coverage and will provide Borrower with such proceeds of
insurance required to satisfy such judgment or order; or
     (j) Borrower shall fail to pay any obligation owed under any Rate
Management Transaction in an amount in excess of $500,000 or in any amount if
the obligations of Borrower under any such Rate Management Transaction are
secured by the Collateral Documents or any event of default (as defined therein)
shall occur as a result of the action or inaction of Borrower under any
agreement entered into in connection with any Rate Management Transaction; or
     (k) The Liens securing the Loans cease to be in place and/or effective
(other than as a result of Agent’s actions or inactions); or
     (l) A Change of Control shall occur; or
     (m) The dissolution of Borrower or any Guarantor.
     Upon occurrence of any Event of Default specified in Subsections 14(g) and
(h) hereof, the entire principal amount due under the Notes and all interest
then accrued thereon, and any other liabilities of Borrower hereunder, shall
become automatically and immediately due and payable all without notice and
without presentment, demand, protest, notice of protest or dishonor or any other
notice of default of any kind, all of which are hereby expressly waived by
Borrower. Upon the occurrence of any other Event of Default, Agent, upon request
of Required Lenders, shall by written notice to Borrower terminate the
Commitment and declare the principal of, and all interest then accrued on, the
Notes and any other liabilities hereunder to be forthwith due and payable,
whereupon the same shall forthwith become due and payable without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which Borrower hereby expressly waives, anything
contained herein or in the Notes to the contrary notwithstanding.
     Upon the occurrence and during the continuance of any Event of Default,
Lenders are hereby authorized at any time and from time to time, without notice
to Borrower (any such notice being expressly waived by Borrower), to set-off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by any Lender
to or for the credit or the account of Borrower against any and all of the
indebtedness of Borrower under the Notes and the Loan Documents, including this
Agreement, irrespective of whether or not Lenders shall have made any demand
under the Loan Documents, including this Agreement or the Notes and although
such indebtedness may be unmatured. Any amount set-off by any Lender shall be
applied against the indebtedness owed Lenders by Borrower pursuant to this
Agreement and the Notes. Lenders agree promptly to notify Borrower

41



--------------------------------------------------------------------------------



 



after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of Lenders under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which Lenders may have.
     15. Agent and Lenders.
     (a) Appointment and Authorization. Each Lender hereby appoints Agent as its
nominee and agent, in its name and on its behalf: (i) to act as nominee for and
on behalf of such Lender in and under all Loan Documents; (ii) to arrange the
means whereby the funds of Lenders are to be made available to Borrower under
the Loan Documents; (iii) to take such action as may be requested by any Lender
under the Loan Documents (when such Lender is entitled to make such request
under the Loan Documents); (iv) to receive all documents and items to be
furnished to Lenders under the Loan Documents; (v) to be the secured party,
mortgagee, beneficiary, and similar party in respect of, and to receive, as the
case may be, any collateral for the benefit of Lenders; (vi) to promptly
distribute to each Lender all material information, requests, documents and
items received from Borrower under the Loan Documents; (vii) to promptly
distribute to each Lender such Lender’s Pro Rata Part of each payment or
prepayment (whether voluntary, as proceeds of insurance thereon, or otherwise)
in accordance with the terms of the Loan Documents and (viii) to deliver to the
appropriate Persons requests, demands, approvals and consents received from
Lenders. Each Lender hereby authorizes Agent to take all actions and to exercise
such powers under the Loan Documents as are specifically delegated to Agent by
the terms hereof or thereof, together with all other powers reasonably
incidental thereto. With respect to its Commitment hereunder and the Notes
issued to it, Agent and any successor Agent shall have the same rights under the
Loan Documents as any other Lender and may exercise the same as though it were
not Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Agent and any successor Agent in its capacity as a Lender.
Agent and any successor Agent and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of and generally engage in any kind of
business with Borrower, and any person which may do business with Borrower, all
as if Agent and any successor Agent was not Agent hereunder and without any duty
to account therefor to Lenders; provided that, if any payments in respect of any
property (or the proceeds thereof) now or hereafter in the possession or control
of Agent which may be or become security for the obligations of Borrower arising
under the Loan Documents by reason of the general description of indebtedness
secured or of property contained in any other agreements, documents or
instruments related to any such other business shall be applied to reduction of
the obligations of Borrower arising under the Loan Documents, then each Lender
shall be entitled to share in such application according to its Pro Rata Part
thereof. Each Lender, upon request of any other Lender, shall disclose to all
other Lenders all indebtedness and liabilities, direct and contingent, of
Borrower to such Lender as of the time of such request.
     (b) Note Holders. From time to time as other Lenders become a party to this
Agreement, Agent shall obtain execution by Borrower of additional Notes in
amounts representing the Commitments of each such new Lender, up to an aggregate
face amount

42



--------------------------------------------------------------------------------



 



of all Notes not exceeding $200,000,000. The obligation of such Lender shall be
governed by the provisions of this Agreement, including but not limited to, the
obligations specified in Section 2 hereof. From time to time, Agent may require
that Lenders exchange their Notes for newly issued Notes to better reflect the
Commitments of Lenders. Agent may treat the payee of any Note as the holder
thereof until written notice of transfer has been filed with it, signed by such
payee and in form satisfactory to Agent.
     (c) Consultation with Counsel. Lenders agree that Agent may consult with
legal counsel selected by Agent and shall not be liable for any action taken or
suffered in good faith by it in accordance with the advice of such counsel.
LENDERS ACKNOWLEDGE THAT MURPHY MAHON KEFFLER & FARRIER, L.L.P. IS COUNSEL FOR
FROST, BOTH AS AGENT AND AS A LENDER, AND THAT SUCH FIRM DOES NOT REPRESENT ANY
OF THE OTHER LENDERS IN CONNECTION WITH THIS TRANSACTION.
     (d) Documents. Agent shall not be under a duty to examine or pass upon the
validity, effectiveness, enforceability, genuineness or value of any of the Loan
Documents or any other instrument or document furnished pursuant thereto or in
connection therewith, and Agent shall be entitled to assume that the same are
valid, effective, enforceable and genuine and what they purport to be.
     (e) Resignation or Removal of Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving written notice thereof to Lenders and Borrower, and Agent may be
removed at any time with or without cause by Required Lenders (excluding Agent).
If no successor Agent has been so appointed by Required Lenders (and approved by
Borrower) and has accepted such appointment within thirty (30) days after the
retiring Agent’s giving of notice of resignation or removal of the retiring
Agent, then the retiring Agent may, on behalf of Lenders, appoint a successor
Agent. Any successor Agent must be approved by Borrower, which approval will not
be unreasonably withheld. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights and duties of the retiring Agent, and the
retiring Agent, as the case may be, shall be discharged from its duties and
obligations hereunder. After any retiring Agent’s resignation or removal
hereunder as Agent, the provisions of this Section 15 shall continue in effect
for its benefit in respect to any actions taken or omitted to be taken by it
while it was acting as Agent. To be eligible to be an Agent hereunder the party
serving, or to serve, in such capacity must own a Pro Rata Part of the
Commitments equal to the level of Commitment required to be held by any Lender
pursuant to Section 29 hereof.
     (f) Responsibility of Agent. It is expressly understood and agreed that the
obligations of Agent under the Loan Documents are only those expressly set forth
in the Loan Documents as to each and that Agent shall be entitled to assume that
no Default or Event of Default has occurred and is continuing, unless Agent has
actual knowledge of such fact or has received notice from a Lender or Borrower
that such Lender or Borrower considers that a Default or an Event of Default has
occurred and is continuing and

43



--------------------------------------------------------------------------------



 



specifying the nature thereof. Neither Agent nor any of its directors, officers,
attorneys or employees shall be liable for any action taken or omitted to be
taken by them under or in connection with the Loan Documents, except for its or
their own gross negligence or willful misconduct. Agent shall not incur
liability under or in respect of any of the Loan Documents by acting upon any
notice, consent, certificate, warranty or other paper or instrument believed by
it to be genuine or authentic or to be signed by the proper party or parties, or
with respect to anything which it may do or refrain from doing in the reasonable
exercise of its judgment, or which may seem to it to be necessary or desirable.
     Agent shall not be responsible to Lenders for any of Borrower’s recitals,
statements, representations or warranties contained in any of the Loan
Documents, or in any certificate or other document referred to or provided for
in, or received by any Lender under, the Loan Documents, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of any of
the Loan Documents or for any failure by Borrower to perform any of its
obligations hereunder or thereunder. Agent may employ agents and
attorneys-in-fact and shall not be answerable, except as to money or securities
received by it or its authorized agents, for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care.
     The relationship between Agent and each Lender is only that of agent and
principal and has no fiduciary aspects. Nothing in the Loan Documents or
elsewhere shall be construed to impose on Agent any duties or responsibilities
other than those for which express provision is therein made. In performing its
duties and functions hereunder, Agent does not assume and shall not be deemed to
have assumed, and hereby expressly disclaims, any obligation or responsibility
toward or any relationship of agency or trust with or for Borrower or any of its
beneficiaries or other creditors. As to any matters not expressly provided for
by the Loan Documents, Agent shall not be required to exercise any discretion or
take any action, but shall be required to act or to refrain from acting (and
shall be fully protected in so acting or refraining from acting) upon the
instructions of all Lenders and such instructions shall be binding upon all
Lenders and all holders of the Notes; provided, however, that Agent shall not be
required to take any action which is contrary to the Loan Documents or
applicable law.
     Agent shall have the right to exercise or refrain from exercising, without
notice or liability to Lenders, any and all rights afforded to Agent by the Loan
Documents or which Agent may have as a matter of law; provided, however, Agent
shall not (i) except as provided herein and in Section 7(b) hereof, without the
consent of Required Lenders approve the sale, release or substitution of
Collateral other than the sale of Collateral permitted pursuant to
Section 13(a)(ii) hereof, or (ii) without the consent of Required Lenders, take
any other action with regard to amending the Loan Documents, waiving any Default
under the Loan Documents, or taking any other action with respect to the Loan
Documents. Agent shall not have liability to Lenders for failure or delay in
exercising any right or power possessed by Agent pursuant to the Loan Documents
or otherwise unless such failure or delay is caused by the gross negligence of
Agent, in which case only Agent responsible for such gross negligence shall have
liability therefor to Lenders.

44



--------------------------------------------------------------------------------



 



     (g) Independent Investigation. Each Lender severally represents and
warrants to Agent that it has made its own independent investigation and
assessment of the financial condition and affairs of Borrower in connection with
the making and continuation of its participation hereunder and has not relied
exclusively on any information provided to such Lender by Agent in connection
herewith, and each Lender represents, warrants and undertakes to Agent that it
shall continue to make its own independent appraisal of the credit worthiness of
Borrower while the Notes are outstanding or its commitments hereunder are in
force. Agent shall not be required to keep itself informed as to the performance
or observance by Borrower of this Agreement or any other document referred to or
provided for herein or to inspect the properties or books of Borrower and
Guarantors. Other than as provided in this Agreement, Agent shall not have any
duty, responsibility or liability to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of Borrower
which may come into the possession of Agent.
     (h) Indemnification. Lenders agree to indemnify Agent, its Affiliates, its
directors, officers, attorneys and employees (the “Indemnified Agents”), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any proper and
reasonable kind or nature whatsoever which may be imposed on, incurred by or
asserted against Agent in any way relating to or arising out of the Loan
Documents or any action taken or omitted by any Indemnified Agent under the Loan
Documents, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from any Indemnified Agent’s gross
negligence or willful misconduct. Each Lender shall be entitled to be reimbursed
by any such Indemnified Agent for any amount such Lender paid to such
Indemnified Agent under this Section 15(h) to the extent such Indemnified Agent
has been reimbursed for such payments by Borrower or any other Person. THE
PARTIES INTEND FOR THE PROVISIONS OF THIS SECTION TO APPLY TO AND PROTECT AGENT
FROM THE CONSEQUENCES OF ANY LIABILITY INCLUDING STRICT LIABILITY IMPOSED OR
THREATENED TO BE IMPOSED ON ANY INDEMNIFIED AGENT AS WELL AS FROM THE
CONSEQUENCES OF ITS OWN NEGLIGENCE, WHETHER OR NOT THAT NEGLIGENCE IS THE SOLE,
CONTRIBUTING OR CONCURRING CAUSE OF ANY SUCH LIABILITY.
     (i) Benefit of Section 15. The agreements contained in this Section 15 are
solely for the benefit of Agent and Lenders and are not for the benefit of, or
to be relied upon by, Borrower, any affiliate of Borrower or any other person.
     (j) Pro Rata Treatment. Subject to the provisions of this Agreement, each
payment (including each prepayment) by Borrower and each collection by Lenders
(including offsets) on account of the principal of and interest on the Notes and
fees provided for in this Agreement, that are payable by Borrower, shall be made
Pro Rata; provided, however, in the event that any Defaulting Lender shall have
failed to make an Advance as contemplated under Section 2 hereof and Agent or
another Lender or Lenders shall have made such Advance, payment received by
Agent for the account of such

45



--------------------------------------------------------------------------------



 



Defaulting Lender or Lenders shall not be distributed to such Defaulting Lender
or Lenders until such Advance or Advances shall have been repaid in full to the
Lender or Lenders who funded such Advance or Advances.
     (k) Assumption as to Payments. Except as specifically provided herein,
unless Agent shall have received notice from Borrower prior to the date on which
any payment is due to Lenders hereunder that Borrower will not make such payment
in full, Agent may, but shall not be required to, assume that Borrower has made
such payment in full to Agent on such date and Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent Borrower shall
not have so made such payment in full to Agent, each Lender shall repay to Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to Agent, at the interest
rate applicable to such portion of the Loan.
     (l) Other Financings. Without limiting the rights to which any Lender
otherwise is or may become entitled, such Lender shall have no interest, by
virtue of this Agreement or the Loan Documents, in (a) any present or future
loans from, letters of credit issued by, or leasing or other financial
transactions by, any other Lender to, on behalf of, or with Borrower
(collectively referred to herein as “Other Financings”) other than the
obligations hereunder; (b) any present or future guarantees by or for the
account of Borrower which are not contemplated by the Loan Documents; (c) any
present or future property taken as security for any such Other Financings; or
(d) any property now or hereafter in the possession or control of any other
Lender which may be or become security for the obligations of Borrower arising
under any loan document by reason of the general description of indebtedness
secured or property contained in any other agreements, documents or instruments
relating to any such Other Financings.
     (m) Interests of Lenders. Nothing in this Agreement shall be construed to
create a partnership or joint venture between Lenders for any purpose. Agent,
Lenders and Borrower recognize that the respective obligations of Lenders under
the Commitments shall be several and not joint and that neither Agent nor any of
Lenders shall be responsible or liable to perform any of the obligations of the
other under this Agreement. Each Lender is deemed to be the owner of an
undivided interest in and to all rights, titles, benefits and interests
belonging and accruing to Agent under the Security Instruments, including,
without limitation, liens and security interests in any collateral, fees and
payments of principal and interest by Borrower under the Commitments on a Pro
Rata basis. Each Lender shall perform all duties and obligations of Lenders
under this Agreement in the same proportion as its ownership interest in the
Loans outstanding at the date of determination thereof.
     (n) Investments. Whenever Agent in good faith determines that it is
uncertain about how to distribute to Lenders any funds which it has received, or
whenever Agent in good faith determines that there is any dispute among Lenders
about how such funds should be distributed, Agent may choose to defer
distribution of the funds which are the subject of such uncertainty or dispute.
If Agent in good faith believes that the uncertainty

46



--------------------------------------------------------------------------------



 



or dispute will not be promptly resolved, or if Agent is otherwise required to
invest funds pending distribution to Lenders, Agent may invest such funds
pending distribution (at the risk of Lenders). All interest on any such
investment shall be distributed upon the distribution of such investment and in
the same proportions and to the same Persons as such investment. All monies
received by Agent for distribution to Lenders (other than to the Person who is
Agent in its separate capacity as a Lender) shall be held by Agent pending such
distribution solely as Agent for such Lenders, and Agent shall have no equitable
title to any portion thereof.
     (o) Delegation to Affiliates. Borrower and Lenders agree that Agent may
delegate any of its duties under this Agreement to any of its Affiliates. Any
such Affiliate (and such Affiliate’s directors, officers, agents and employees)
which perform duties in connection with this Agreement shall be entitled to the
same benefits of the indemnification, waiver and other protective provisions to
which Agent is entitled under Sections 15 and 18.
     (p) Execution of Collateral Documents. Lenders hereby empower and authorize
Agent to execute and deliver the Security Instruments and all related financing
statements and other financing statements, agreements, documents or instruments
that shall be necessary or appropriate to effect the purposes of the Security
Instruments.
     (q) Collateral Releases. Lenders hereby empower and authorize Agent to
execute and deliver to Borrower or Guarantors on its behalf any agreements,
documents, or instruments as shall be necessary or appropriate to reflect any
releases of Collateral which shall be permitted by the terms hereof (including,
without limitation, the release of Collateral that Borrower or any Guarantor is
permitted to sell pursuant to Section 13 hereof) or of any other Loan Document
or which shall otherwise have been approved by the Required Lenders pursuant to
Section 15 hereof.
     16. Exercise of Rights. No failure to exercise, and no delay in exercising,
on the part of Agent or Lenders, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right. The rights of Agent
and Lenders hereunder shall be in addition to all other rights provided by law.
     17. Notices. Any notices or other communications required or permitted to
be given by this Agreement or any other documents or instruments referred to
herein must be given in writing (which may be by bank wire, telecopy or similar
writing) and shall be given to the party to whom such notice or communication is
directed at the address or telecopy number of such party as follows:
(a) BORROWER: Approach Resources Inc., One Ridgmar Centre, 6500 West Freeway,
Suite 800, Fort Worth, Texas 76116, Attention: J. Ross Craft, Facsimile No.
(817) 989-9001; with copy to: Steve Smart, One Ridgmar Centre, 6500 West
Freeway, Suite 800, Fort Worth, Texas 76116, Fort Worth, Texas 76116, Facsimile
No. (817) 989-9001; (b) AGENT and LENDERS: c/o The Frost National Bank, 777 Main
Street, Suite 500, Fort Worth, Texas 76102, Attention: John S. Warren, Facsimile
No. (817) 420-5250. Any such notice or other communication shall be effective
(a) if given by telecopy, when such telecopy is transmitted to the telecopy
number specified in this Section 17 and the appropriate answerback is received
or

47



--------------------------------------------------------------------------------



 



receipt is otherwise confirmed, (b) if given by mail, three (3) days after
deposit in the mails with first-class postage, prepaid, as addressed as
aforesaid or (c) if given by any other method, when delivered at the address
specified in this Section 17; provided, however, that notices to Agent under
Sections 2, 3, 4 or 5 hereof shall not be effective until received. Any notice
required to be given to Lenders shall be given to Agent and distributed to all
Lenders by Agent.
     18. Expenses. Borrower shall pay (i) all reasonable and necessary
out-of-pocket expenses of Agent, including reasonable fees and disbursements of
special counsel for Agent, in connection with the preparation of this Agreement,
any waiver or consent hereunder or any amendment hereof or any Default or Event
of Default or alleged Default or Event of Default hereunder, (ii) all reasonable
and necessary out-of-pocket expenses of Agent, including reasonable fees and
disbursements of special counsel for Agent in connection with the preparation of
any participation agreement for a participant or participants requested by
Borrower or any amendment thereof and (iii) if a Default or an Event of Default
occurs, all reasonable and necessary out-of-pocket expenses incurred by Lenders,
including reasonable fees and disbursements of counsel, in connection with such
Default and Event of Default and collection and other enforcement proceedings
resulting therefrom. BORROWER HEREBY ACKNOWLEDGES THAT MURPHY MAHON KEFFLER &
FARRIER, L.L.P. IS SPECIAL COUNSEL TO FROST, AS AGENT AND AS A LENDER, UNDER
THIS AGREEMENT AND THAT IT IS NOT COUNSEL TO, NOR DOES IT REPRESENT BORROWER IN
CONNECTION WITH THE TRANSACTIONS DESCRIBED IN THIS AGREEMENT. Borrower is
relying on separate counsel in the transaction described herein. Borrower shall
indemnify Lenders, within thirty (30) days after written demand therefor,
against any transfer taxes, document taxes, assessments or charges made by any
governmental authority and paid by Lenders (or Agent on behalf of Lenders) by
reason of the execution, delivery and filing of the Loan Documents. The
obligations of this Section 18 shall survive any termination of this Agreement,
the expiration of the Loans and the payment of all indebtedness of Borrower to
Lenders hereunder and under the Notes.
     19. Indemnity. Borrower hereby agrees to indemnify Agent, each Lender,
their respective Affiliates, and each of their directors, officers, and
employees (the “Indemnified Parties”) against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor of any Indemnified Party,
Agent, any Lender or any Affiliate that is a party thereto) which any of them
may pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any loan hereunder even
if any of the foregoing arises out of the ordinary negligence of the party
seeking indemnification except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The indemnity set forth herein shall be in addition to any
other obligations or liabilities of Borrower to any Indemnified Party, Agent,
and each of Lenders hereunder or at common law or otherwise, and shall survive
any termination of this Agreement, the expiration of the Loans and the payment
of all indebtedness of Borrower to Lenders hereunder and under the Notes. THE
PARTIES INTEND FOR THE PROVISIONS OF THIS SECTION TO APPLY TO AND PROTECT EACH
INDEMNIFIED PARTY FROM THE CONSEQUENCES OF ANY LIABILITY INCLUDING STRICT
LIABILITY IMPOSED OR THREATENED TO BE IMPOSED

48



--------------------------------------------------------------------------------



 



ON AGENT AS WELL AS FROM THE CONSEQUENCES OF ITS OWN NEGLIGENCE, WHETHER OR NOT
THAT NEGLIGENCE IS THE SOLE, CONTRIBUTING, OR CONCURRING CAUSE OF ANY CLAIM.
     20. Non-Liability of Lenders. The relationship between Borrower on the one
hand and Lenders and Agent on the other hand shall be solely that of borrower
and lender. Neither Agent, nor any Lender shall have any fiduciary
responsibility to Borrower. Neither Agent, nor any Lender undertakes any
responsibility to Borrower to review or inform Borrower of any matter in
connection with any phase of Borrower’s businesses or operations. Borrower
agrees that neither Agent, nor any Lender shall have any liability to Borrower
(whether sounding in tort, contract or otherwise) for losses suffered by
Borrower in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by this Agreement and
the other Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such loss resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither Agent,
nor any Lender shall have any liability with respect to, and Borrower hereby
waives, releases and agrees not to sue for, any special, indirect, consequential
or punitive damages suffered by Borrower in connection with, arising out of, or
in any way related to this Agreement, the Loan Documents or any transaction
contemplated thereby.
     21. Governing Law. THIS AGREEMENT IS BEING EXECUTED AND DELIVERED, AND IS
INTENDED TO BE PERFORMED, IN FORT WORTH, TARRANT COUNTY, TEXAS, AND THE
SUBSTANTIVE LAWS OF TEXAS SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT
AND INTERPRETATION OF THIS AGREEMENT AND ALL OTHER DOCUMENTS AND INSTRUMENTS
REFERRED TO HEREIN, UNLESS OTHERWISE SPECIFIED THEREIN.
     22. Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term of this Agreement, such provisions shall be fully severable and this
Agreement shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Agreement, and the
remaining provisions of the Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Agreement.
     23. Maximum Interest Rate. Regardless of any provisions contained in this
Agreement or in any other documents and instruments referred to herein, Lenders
shall never be deemed to have contracted for or be entitled to receive, collect
or apply as interest on the Notes any amount in excess of the Maximum Rate, and
in the event any Lender ever receives, collects or applies as interest any such
excess, or if an acceleration of the maturities of any Notes or if any
prepayment by Borrower results in Borrower having paid any interest in excess of
the Maximum Rate, such amount which would be excessive interest shall be applied
to the reduction of the unpaid principal balance of the Notes for which such
excess was received, collected or applied, and, if the principal balance of such
Note is paid in full, any remaining excess shall forthwith be paid to Borrower.
All sums paid or agreed to be paid to Lenders for the use, forbearance or
detention of the indebtedness evidenced by the Notes and/or this Agreement
shall,

49



--------------------------------------------------------------------------------



 



to the extent permitted by applicable law, be amortized, prorated, allocated and
spread throughout the full term of such indebtedness until payment in full so
that the rate or amount of interest on account of such indebtedness does not
exceed the Maximum Rate. In determining whether or not the interest paid or
payable under any specific contingency exceeds the Maximum Rate of interest
permitted by law, Borrower and Lenders shall, to the maximum extent permitted
under applicable law, (i) characterize any non-principal payment as an expense,
fee or premium, rather than as interest; and (ii) exclude voluntary prepayments
and the effect thereof; and (iii) compare the total amount of interest
contracted for, charged or received with the total amount of interest which
could be contracted for, charged or received throughout the entire contemplated
term of the Note at the Maximum Rate.
     For purposes of Section 303 of the Texas Finance Code, to the extent
applicable to any Lender or Agent, Borrower agrees that the Maximum Rate shall
be the “weekly ceiling” as defined in said Chapter, provided that such Lender or
Agent, as applicable, may also rely, to the extent permitted by applicable laws
of the State of Texas and the United States of America, on alternative maximum
rates of interest under the Texas Finance Code or other laws applicable to such
Lender or Agent from time to time if greater (the “Maximum Rate”).
     24. Amendments. This Agreement may be amended only by an instrument in
writing executed by an authorized officer of the party against whom such
amendment is sought to be enforced. No modification or waiver of any provision
of the Loan Documents, including this Agreement, or the Notes nor consent to
departure therefrom, shall be effective unless in writing signed by Borrower and
Required Lenders; provided, however, that no amendment, waiver, or other action
shall be effected pursuant to this Section 24 without the consent of all Lenders
which: (a) would increase the Borrowing Base, (b) would reduce any fees
hereunder, or the principal of, or the interest on, any Lender’s Note or Notes,
(c) would postpone any date fixed for any payment of any fees hereunder, or any
principal or interest of any Lender’s Note or Notes, (d) would increase the
aggregate Commitments or any Lender’s individual Commitment hereunder or would
materially alter Agent’s obligations to any Lender hereunder, (e) would release
Borrower from its obligation to pay any Lender’s Note or Notes, (f) would
release any Collateral (other than the Collateral that is sold or transferred
with the prior consent of Required Lenders pursuant to Section 13(a)(ii)), (g)
would change the definition of Required Lenders (or without the prior consent of
Required Lenders if such consent is not required), or (h) would amend this
sentence. No such consent or waiver shall extend beyond the particular case and
purpose involved. No notice or demand given in any case shall constitute a
waiver of the right to take other action in the same, similar or other
circumstances without such notice or demand. No amendment of any provision of
this Agreement relating to Agent shall be effective without the written consent
of Agent.
     25. Multiple Counterparts. This Agreement may be executed in a number of
identical separate counterparts, each of which for all purposes is to be deemed
an original, but all of which shall constitute, collectively, one agreement. No
party to this Agreement shall be bound hereby until a counterpart of this
Agreement has been executed by all parties hereto. Delivery of an executed
counterpart of a signature page of the Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

50



--------------------------------------------------------------------------------



 



     26. Conflict. In the event any term or provision hereof is inconsistent
with or conflicts with any provision of the Loan Documents, the terms or
provisions contained in this Agreement shall be controlling.
     27. Survival. All covenants, agreements, undertakings, representations and
warranties made in the Loan Documents, including this Agreement, the Notes or
other documents and instruments referred to herein shall survive all closings
hereunder and shall not be affected by any investigation made by any party.
     28. Parties Bound. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
provided, however, that Borrower may not, without the prior written consent of
all of Lenders, assign any rights, powers, duties or obligations hereunder.
     29. Assignments and Participations.
     (a) Each Lender shall have the right to sell, assign or transfer all or any
part of its Note or Notes, its Commitment and its rights and obligations
hereunder to one or more Affiliates, Lenders, financial institutions, pension
plans, insurance companies, investment funds, or similar Persons who are
Eligible Assignees or to a Federal Reserve Bank; provided, that each sale,
assignment or transfer (other than to an Affiliate or a Federal Reserve Bank)
shall require the consent of Agent and Borrower, which consents will not be
unreasonably withheld; provided, however, that if an Event of Default has
occurred and is continuing, the consent of Borrower shall not be required. Any
such assignee, transferee or recipient shall have, to the extent of such sale,
assignment, or transfer, the same rights, benefits and obligations as it would
if it were such Lender and a holder of such Note, Commitment and rights and
obligations, including, without limitation, the right to vote on decisions
requiring consent or approval of all Lenders or Required Lenders and the
obligation to fund its Commitment; provided, that (1) each such sale,
assignment, or transfer (other than to an Affiliate or a Federal Reserve Bank)
shall be in an aggregate principal amount not less than $5,000,000, (2) each
remaining Lender shall at all times maintain Commitment then outstanding in an
aggregate principal amount of at least equal to $5,000,000; (3) each such sale,
assignment or transfer shall be of a Pro Rata Part of such Lender’s Commitment,
(4) no Lender may offer to sell its Note or Notes, Commitment, rights and
obligations or interests therein in violation of any securities laws; and (5) no
such assignments (other than to a Federal Reserve Bank) shall become effective
until the assigning Lender and its assignee delivers to Agent and Borrower an
Assignment and Acceptance and the Note or Notes subject to such assignment and
other documents evidencing any such assignment. An assignment fee in the amount
of $3,500 for each such assignment (other than to an Affiliate, a Lender or the
Federal Reserve Bank) will be payable by the transferring Lender to Agent by
assignor or assignee. Within five (5) Business Days after its receipt of copies
of the Assignment and Acceptance and the other documents relating thereto and
the Note or Notes, Borrower shall execute and deliver to Agent (for delivery to
the relevant assignee) a new Note or Notes evidencing such assignee’s assigned
Commitment and if the assignor Lender has retained a portion of its Commitment,
a replacement Note in the principal amount of the Commitment retained by the
assignor (except as provided in the last sentence of this

51



--------------------------------------------------------------------------------



 



paragraph (a) such Note or Notes to be in exchange for, but not in payment of,
the Note or Notes held by such Lender). On and after the effective date of an
assignment hereunder, the assignee shall for all purposes be a Lender, party to
this Agreement and any other Loan Document executed by Lenders and shall have
all the rights and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party thereto, and no further consent or action
by Borrower, Lenders or Agent shall be required to release the transferor Lender
with respect to its Commitment assigned to such assignee and the transferor
Lender shall henceforth be so released.
     (b) Each Lender shall have the right to grant participations in all or any
part of such Lender’s Notes and Commitment hereunder to one or more pension
plans, investment funds, insurance companies, financial institutions or other
Persons, provided, that:
     (i) each Lender granting a participation shall retain the right to vote
hereunder, and no participant shall be entitled to vote hereunder on decisions
requiring consent or approval of Lender or Required Lenders (except as set forth
in (iii) below);
     (ii) in the event any Lender grants a participation hereunder, such
Lender’s obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the holder of any such
Note or Notes for all purposes under the Loan Documents, and Agent, each Lender
and Borrower shall be entitled to deal with the Lender granting a participation
in the same manner as if no participation had been granted; and
     (iii) no participant shall ever have any right by reason of its
participation to exercise any of the rights of Lenders hereunder, except that
any Lender may agree with any participant that such Lender will not, without the
consent of such participant (which consent may not be unreasonably withheld)
consent to any amendment or waiver requiring approval of all Lenders.
     (c) It is understood and agreed that any Lender may provide to assignees
and participants and prospective assignees and participants financial
information and reports and data concerning Borrower’s or Guarantors’ properties
and operations which was provided to such Lender pursuant to this Agreement,
provided, that each recipient thereto has first agreed, for the benefit of
Borrower, to hold such information, reports and data in confidence on the terms
set out in Section 12(j) hereof.
     (d) Upon the reasonable request of either Agent or Borrower, each Lender
will identify those to whom it has assigned or participated any part of its
Notes and Commitment, and provide the amounts so assigned or participated.

52



--------------------------------------------------------------------------------



 



     30. Choice of Forum: Consent to Service of Process and Jurisdiction. THE
OBLIGATIONS OF BORROWER UNDER THE LOAN DOCUMENTS ARE PERFORMABLE IN TARRANT
COUNTY, TEXAS. ANY SUIT, ACTION OR PROCEEDING AGAINST BORROWER WITH RESPECT TO
THE LOAN DOCUMENTS OR ANY JUDGMENT ENTERED BY ANY COURT IN RESPECT THEREOF, MAY
BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS, COUNTY OF TARRANT, OR IN THE
UNITED STATES COURTS LOCATED IN TARRANT COUNTY, TEXAS AND BORROWER HEREBY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS FOR THE PURPOSE OF ANY
SUCH SUIT, ACTION OR PROCEEDING. BORROWER HEREBY IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING IN SAID COURT BY THE MAILING
THEREOF BY LENDER BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO BORROWER,
AT THE ADDRESS FOR NOTICES AS PROVIDED IN SECTION 17. BORROWER HEREBY
IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
ANY LOAN DOCUMENT BROUGHT IN THE COURTS LOCATED IN THE STATE OF TEXAS, COUNTY OF
TARRANT, AND HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
     31. Waiver of Jury Trial. BORROWER, AGENT AND LENDERS HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
     32. Other Agreements. THIS WRITTEN CREDIT AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.
     33. Financial Terms. All accounting terms used in this Agreement which are
not specifically defined herein shall be construed in accordance with Accounting
Principles.
     34. Tri-Party Loan. Texas Finance Code, Section 346 shall not apply to
loans evidenced by this Agreement or the Notes.
     35. USA Patriot Act Notice. Each Lender hereby notifies Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
such Lender to identify Borrower in accordance with the Act.
     36. Approach Resources I, LP Credit Agreement. As of the Effective Date,
Borrower has assumed all liabilities and obligations of Approach Resources I, LP
in existence

53



--------------------------------------------------------------------------------



 



and arising under that certain Amended and Restated Credit Agreement dated
February 15, 2007 among Approach Resources I, LP, The Frost National Bank, as
Administrative Agent and Lenders (the “Approach Resources I Credit Agreement”).
Effective upon the Effective Date, this Agreement shall supersede in its
entirety the Approach Resources I Credit Agreement and the Approach Resources I,
Credit Agreement shall terminate. Agent does hereby release Approach Resources
I, LP from any and all obligations, covenants, representations and warranties
contained in the Approach Resources I Credit Agreement and, within twenty
(20) days after the Effective Date, will return to Borrower the promissory notes
executed by Approach Resources I, LP pursuant to the Approach Resources I Credit
Agreement, marked “Cancelled” ;
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the day and year first above written.
[Signature Pages to Follow]

54



--------------------------------------------------------------------------------



 



            BORROWER:

APPROACH RESOURCES INC.,
a Delaware corporation
      By:   /s/ J. Ross Craft         J. Ross Craft, President and Chief
Executive Officer                GUARANTORS:

APPROACH OIL & GAS INC.,
a Delaware corporation
      By:   /s/ J. Ross Craft         J. Ross Craft, President and Chief
Executive Officer                APPROACH OIL & GAS (CANADA), INC.,
an Alberta, Canada corporation
      By:   /s/ J. Ross Craft         J. Ross Craft, President and Chief
Executive Officer           

55



--------------------------------------------------------------------------------



 



         

            APPROACH RESOURCES I, LP,
a Texas limited partnership
      By:   Approach Operating, LLC,         a Delaware limited liability
company,        its general partner              By:   Approach Resources Inc.,
        a Delaware corporation,        its sole member              By:   /s/ J.
Ross Craft         J. Ross Craft, President and Chief Executive Officer         
      AGENT:

THE FROST NATIONAL BANK
      By:   /s/ John S. Warren         John S. Warren, Senior Vice President   
         

         

Commitment Percentage
50% LENDERS:

THE FROST NATIONAL BANK
      By:   /s/ John S. Warren         John S. Warren, Senior Vice President   
         
Commitment Percentage
50%
JPMORGAN CHASE BANK, NA
      By:   /s/ Wm. Mark Cranmer         Wm. Mark Cranmer, Senior Vice
President             

56



--------------------------------------------------------------------------------



 



EXHIBIT “A”
NOTICE OF BORROWING
     The undersigned APPROACH RESOURCES INC., a Delaware corporation
(“Borrower”), is authorized to execute this Notice of Borrowing in the capacity
stated below. With reference to that certain Credit Agreement dated as of
January 18, 2008 (as same may be amended, modified, increased, supplemented
and/or restated from time to time, the “Agreement”) entered into by and among
Borrower and THE FROST NATIONAL BANK (“Agent”), and the financial institutions
parties thereto (the “Lenders”), Borrower further certifies, represents and
warrants that all of the foregoing statements are true and correct (each
capitalized term used herein having the same meaning given to it in the
Agreement unless otherwise specified):
     (a) Borrower requests that Lenders advance Borrower on the Loan the
aggregate sum of $                     by no later than                     .
Immediately following such Advance, the aggregate outstanding balance of
Advances shall equal $                     on the Loan.
     (b) This Advance shall be a: Base Rate Loan                     , or a
Eurodollar Loan                     , (if Eurodollar please state requested
Interest Period            months).
     (c) As of the date hereof, and as a result of the making of the requested
Advance, there does not and will not exist any Default or Event of Default.
     (d) Borrower has performed and complied in all material respects with all
agreements and conditions contained in the Agreement which are required to be
performed or complied with by Borrower before or on the date hereof.
     (e) The representations and warranties contained in the Agreement are true
and correct in all material respects as of the date hereof and shall be true and
correct in all material respects upon the making of the Advance, with the same
force and effect as though made on and as of the date hereof and thereof (except
to the extent such representations and warranties related solely to an earlier
date).
     (f) No change that would cause a Material Adverse Effect to the condition,
financial or otherwise, of Borrower has occurred since the most recent Financial
Statement provided to Lenders.

1



--------------------------------------------------------------------------------



 



     EXECUTED AND DELIVERED this       day of      , 200   .

            APPROACH RESOURCES INC.,
a Delaware corporation
      By:           J. Ross Craft, President and Chief Executive Officer  

2



--------------------------------------------------------------------------------



 



         

EXHIBIT “B”
REVOLVING NOTE

          $200,000,000.00   Fort Worth, Texas   January 18, 2008

     FOR VALUE RECEIVED, the undersigned APPROACH RESOURCES INC., a Delaware
corporation (“Borrower”), hereby unconditionally promises to pay to the order of
THE FROST NATIONAL BANK and the other financial institutions named in the Credit
Agreement (as hereinafter defined) (the “Lenders”) at the offices of THE FROST
NATIONAL BANK (the “Agent”) in Tarrant County, Texas, the principal sum of TWO
HUNDRED MILLION AND NO/100 DOLLARS ($200,000,000.00), or so much thereof as may
be advanced and outstanding at any time or from time to time pursuant to the
Credit Agreement in lawful money of the United States of America together with
interest from the date hereof until paid at the rates specified in the Credit
Agreement. All payments of principal and interest due hereunder are payable at
the offices of Agent at 777 Main Street, Suite 500, Fort Worth, Texas 76102,
Attention: John S. Warren, or at such other address as Agent shall designate in
writing to Borrower.
     The principal and all accrued interest on this Note shall be due and
payable in accordance with the terms and provisions of the Credit Agreement.
     This Note is executed pursuant to that certain Credit Agreement (the
“Credit Agreement”) dated of even date herewith by and among Borrower, the Agent
and Lenders, and is one of the Notes referred to therein. Reference is made to
the Credit Agreement and the Loan Documents (as that term is defined in the
Credit Agreement) for a statement of prepayment rights and obligations of
Borrower, for a statement of the terms and conditions under which the due date
of this Note may be accelerated and for statements regarding other matters
affecting this Note (including without limitation the obligations of the holder
hereof to advance funds hereunder, principal and interest payment due dates,
voluntary and mandatory prepayments, exercise of rights and remedies, payment of
attorneys’ fees, court costs and other costs of collection and certain waivers
by Borrower and others now or hereafter obligated for payment of any sums due
hereunder). Upon the occurrence of an Event of Default (as that term is defined
in the Credit Agreement and Loan Documents) the Agent may declare forthwith to
be entirely and immediately due and payable the principal balance hereof and the
interest accrued hereon, and the Lender shall have all rights and remedies of
the Lender under the Credit Agreement and Loan Documents. This Note may be
prepaid in accordance with the terms and provisions of the Credit Agreement.
     Regardless of any provision contained in this Note, the holder hereof shall
never be entitled to receive, collect or apply, as interest on this Note, any
amount in excess of the Maximum Rate (as such term is defined in the Credit
Agreement), and, if the holder hereof ever receives, collects, or applies as
interest any such amount which would be excessive interest, it shall be deemed a
partial prepayment of principal and treated hereunder as such; and, if the
indebtedness evidenced hereby is paid in full, any remaining excess shall
forthwith be paid to Borrower. In determining whether or not the interest paid
or payable under any specific contingency exceeds the Maximum Rate, Borrower and
the holder hereof shall, to the maximum

1



--------------------------------------------------------------------------------



 



extent permitted under applicable law (i) characterize any non-principal payment
as an expense, fee or premium rather than as interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) spread the total amount of
interest throughout the entire contemplated term of the obligations evidenced by
this Note and/or referred to in the Credit Agreement so that the interest rate
is uniform throughout the entire term of this Note; provided that, if this Note
is paid and performed in full prior to the end of the full contemplated term
thereof and if the interest received for the actual period of existence thereof
exceeds the Maximum Rate, the holder hereof shall refund to Borrower the amount
of such excess or credit the amount of such excess against the indebtedness
evidenced hereby, and, in such event, the holder hereof shall not be subject to
any penalties provided by any laws for contracting for, charging, taking,
reserving or receiving interest in excess of the Maximum Rate.
     If any payment of principal or interest on this Note shall become due on a
day other than a Business Day (as such term is defined in the Credit Agreement),
such payment shall be made on the next succeeding Business Day and such
extension of time shall in such case be included in computing interest in
connection with such payment.
     If this Note is placed in the hands of an attorney for collection, or if it
is collected through any legal proceeding at law or in equity or in bankruptcy,
receivership or other court proceedings, Borrower agrees to pay all costs of
collection, including, but not limited to, court costs and reasonable attorneys’
fees.
     Borrower and each surety, endorser, guarantor and other party ever liable
for payment of any sums of money payable on this Note, jointly and severally
waive presentment and demand for payment, notice of intention to accelerate the
maturity, protest, notice of protest and nonpayment, as to this Note and as to
each and all installments hereof, and agree that their liability under this Note
shall not be affected by any renewal or extension in the time of payment hereof,
or in any indulgences, or by any release or change in any security for the
payment of this Note, and hereby consent to any and all renewals, extensions,
indulgences, releases or changes.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA AND THE LAWS OF THE STATE OF
TEXAS. BORROWER AGREES THAT THIS NOTE IS PERFORMABLE IN TARRANT COUNTY, TEXAS
AND THAT SUCH COUNTY IS PROPER VENUE FOR ANY ACTION OR PROCEEDING INVOLVING THIS
NOTE TO THE EXCLUSION OF ALL OTHER VENUES.
     A portion of the principal amount of this Note is given in renewal, but not
extinguishment, of all amounts left owing and unpaid on those certain Promissory
Notes dated February 15, 2007, executed and delivered by Approach Resources I,
LP and payable to the order of The Frost National Bank and other financial
institutions named in the credit agreement dated February 15, 2007 between
Approach Resources I, LP and The Frost National Bank and JPMorgan Chase Bank, NA
in the original aggregate amount of $100,000,000 (the “Prior Note”). Effective
the date hereof, Borrower has assumed all of the liabilities and obligations of
Approach Resources I, LP under the Prior Note.

2



--------------------------------------------------------------------------------



 



     THIS INSTRUMENT SECURES A LINE OF CREDIT USED PRIMARILY FOR BUSINESS,
COMMERCIAL OR AGRICULTURAL PURPOSES.
     THIS WRITTEN NOTE, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENTS BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     EXECUTED as of the date and year first above written.

            BORROWER:

APPROACH RESOURCES INC.,
a Delaware corporation
      By:           J. Ross Craft, President and Chief Executive Officer       
   

3



--------------------------------------------------------------------------------



 



         

EXHIBIT “C”
CERTIFICATE OF COMPLIANCE
     The undersigned APPROACH RESOURCES INC., a Delaware corporation
(“Borrower”), hereby certifies that J. Ross Craft is authorized to execute this
Certificate of Compliance (in the capacity stated in his signature below). With
reference to that certain Credit Agreement, dated as of January 18, 2008 (as
same may be amended, modified, increased, supplemented and/or restated from time
to time, the “Agreement”) entered into between the Borrower and THE FROST
NATIONAL BANK as “Agent” and Lender, for itself and the Lenders signatory
thereto (the “Lenders”), the undersigned further certifies, represents and
warrants on behalf of Borrower that all of the following statements are true and
correct (each capitalized term used herein having the same meaning given to it
in the Agreement unless otherwise specified):
     (a) Borrower has fulfilled in all material respects its obligations under
the Notes and Loan Documents, including the Agreement, and all representations
and warranties made herein and therein continue (except to the extent they
relate solely to an earlier date) to be true and correct in all material
respects.
     (b) No Default or Event of Default has occurred under the Loan Documents,
including the Agreement.
     (c) To the extent requested from time to time by the Agent, the certifying
party shall specifically affirm compliance of Borrower in all material respects
with any of its representations and warranties (except to the extent they relate
solely to an earlier date) or obligations under said instruments.
     (d) Financial Computations for the period ending
                                         :
     (ii) Current Ratio:
     EXECUTED, DELIVERED AND CERTIFIED TO this       day of           , 200   .

            APPROACH RESOURCES INC.,
a Delaware corporation
      By:           J. Ross Craft, President and Chief Executive Officer       
   

1



--------------------------------------------------------------------------------



 



         

EXHIBIT “D”
ASSIGNMENT AND ACCEPTANCE AGREEMENT
     This Assignment Agreement (“Assignment Agreement”) between
                                         (the “Assignor”) and
                                         (the “Assignee”) is dated as of
                                        , 2008. The parties hereto agree as
follows:
     1. PRELIMINARY STATEMENT. The Assignor is a party to a Credit Agreement
(which, as it may be amended, modified, renewed or extended from time to time is
herein called the “Credit Agreement”) described in Item 1 of Schedule 1 attached
hereto (“Schedule 1”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings attributed to them in the Credit Agreement.
     2. ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, such that after giving effect to such
assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3 of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement and the other Loan
Documents relating to the facilities listed in Item 3 of Schedule 1. The
aggregate Commitment (or Loans, if the applicable Commitment has been
terminated) purchased by the Assignee hereunder is set forth in Item 4 of
Schedule 1.
     3. EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of
Schedule 1 or two Business Days (or such shorter period agreed to by the Agent)
after this Assignment Agreement, together with any consents required under the
Credit Agreement, are delivered to the Agent. In no event will the Effective
Date occur if the payments required to be made by the Assignee to the Assignor
on the Effective Date are not made on the proposed Effective Date.
     4. PAYMENT OBLIGATIONS. In consideration for the sale and assignment of
Loans hereunder, the Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. On and after the Effective
Date, the Assignee shall be entitled to receive from the Agent all payments of
principal, interest and fees with respect to the interest assigned hereby. The
Assignee will promptly remit to the Assignor any interest on Loans and fees
received from the Agent which relate to the portion of the Commitment or Loans
assigned to the Assignee hereunder for periods prior to the Effective Date and
not previously paid by the Assignee to the Assignor. In the event that either
party hereto receives any payment to which the other party hereto is entitled
under this Assignment Agreement, then the party receiving such amount shall
promptly remit it to the other party hereto.
     5. RECORDATION FEE. The Assignor and Assignee each agree to pay one-half of
the recordation fee required to be paid to the Agent in connection with this
Assignment Agreement unless otherwise specified in Item 6 of Schedule 1.

1



--------------------------------------------------------------------------------



 



     6. REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S
LIABILITY. The Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder, (ii) such
interest is free and clear of any adverse claim created by the Assignor and
(iii) the execution and delivery of this Assignment Agreement by the Assignor is
duly authorized. It is understood and agreed that the assignment and assumption
hereunder are made without recourse to the Assignor and that the Assignor makes
no other representation or warranty of any kind to the Assignee. Neither the
Assignor nor any of its officers, directors, employees, agents or attorneys
shall be responsible for (i) the due execution, legality, validity,
enforceability, genuineness, sufficiency or collectability of any Loan Document,
including without limitation, documents granting the Assignor and the other
Lenders a security interest in assets of the Borrower [or Guarantor], (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrower [or Guarantor], (iv) the performance of or compliance with any of the
terms or provisions of any of the Loan Documents, (v) inspecting any of the
property, books or records of the Borrower, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents.
     7. REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE. The Assignee
(i) confirms that it has received a copy of the Credit Agreement and other Loan
Documents, together with copies of the financial statements requested by the
Assignee and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment
Agreement, (ii) agrees that it will, independently and without reliance upon the
Agent, the Assignor or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents,
(iii) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers under the Loan Documents as are delegated to
the Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (iv) confirms that the execution and delivery of this
Assignment Agreement by the Assignee is duly authorized, (v) agrees that it will
perform in accordance with its terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender,
(vi) agrees that its payment instructions and notice instructions are as set
forth in the attachment to Schedule 1, (vii) confirms that none of the funds,
monies, assets or other consideration being used to make the purchase and
assumption hereunder are “plan assets” as defined under ERISA and that its
rights, benefits and interests in and under the Loan Documents will not be “plan
assets” under ERISA, (viii) agrees to indemnify and hold the Assignor harmless
against all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment Agreement, and (ix) if applicable,
attaches the forms prescribed by the Internal Revenue Service of the United
States certifying that the Assignee is entitled to receive payments under the
Loan Documents without deduction or withholding of any United States federal
income taxes.
     8. GOVERNING LAW. This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of Texas

2



--------------------------------------------------------------------------------



 



     9. NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.
     10. COUNTERPARTS; DELIVERY BY FACSIMILE. This Assignment Agreement may be
executed in counterparts. Transmission by facsimile of an executed counterpart
of this Assignment Agreement shall be deemed to constitute due and sufficient
delivery of such counterpart and such facsimile shall be deemed to be an
original counterpart of this Assignment Agreement.
     IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement by executing Schedule 1 hereto as of the date
first above written.

            [ASSIGNOR]
      By:         Title:               Address:                                
  [ASSIGNEE]
    By:         Title:               Address:                

3



--------------------------------------------------------------------------------



 



         

          (If required)

ACKNOWLEDGED AND CONSENTED TO:

THE FROST NATIONAL BANK,
as Agent
      By:           John S. Warren, Senior Vice President               
APPROACH RESOURCES INC.,
a Delaware corporation
      By:           J. Ross Craft, President and Chief Executive        Officer 
   

4



--------------------------------------------------------------------------------



 



SCHEDULE 1
to Assignment Agreement

                              1.   Description and Date of Credit Agreement:
$200,000,000 Credit Agreement dated January 18, 2008
 
                            2.   Date of Assignment Agreement:
                    , 2008
 
                            3.   Amounts (As of Date of Item 2 above):  
Facility   Facility   Facility   Facility
 
            1*     2*   3*   4*
 
                       
 
                           
 
  a.   Assignee’s percentage of each Facility purchased under the Assignment
Agreement**        %        %        %        %
 
                           
 
  b.   Amount of each Facility purchased under the Assignment Agreement***  
$        $        $        $     
 
                            4.   Assignee’s Commitment (or Loans with respect to
terminated Commitments) purchased hereunder:     $                              
     
 
                            5.   Proposed Effective Date:                      
                   
 
                            6.   Non-standard Recordation Fee
Arrangement                                                          
[Assignor/Assignee
to pay 100% of fee]
[Fee waived by Agent]    
 
                            Accepted and Agreed:                    

           
[NAME OF ASSIGNOR]
  [NAME OF ASSIGNEE]
 
   
By:
    By:  
 
     
 
   
Title:
    Title:  
 
     
 
   
 
   
ACCEPTED AND CONSENTED TO BY
APPROACH RESOURCES INC.,
a Delaware corporation
  ACCEPTED AND CONSENTED TO BY
THE FROST NATIONAL BANK
 
   
 
    By:  
 
     
 
      John S. Warren, Senior Vice President
By:
     
 
     
J. Ross Craft, President and Chief Executive Officer
   

5



--------------------------------------------------------------------------------



 



SCHEDULE 1
LIENS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
FINANCIAL CONDITION
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2(e)
EXISTING LETTERS OF CREDIT

                              Date   Applicant   LC No.   Amount   Issuer  
Beneficiary   Expiration
8/4/2006
  Approach Operating,
LLC   25383-SA   $ 50,000     Frost Bank   Commonwealth of Kentucky   8/1/2008
 
                           
2/7/2007
  Approach Operating,
LLC   25558-SA   $ 50,000     Frost Bank   Lyon County Fiscal
Court   2/7/2008
 
                           
3/28/2007
  Approach Operating,
LLC   25602-SA   $ 50,000     Frost Bank   State of New Mexico — Energy,
Minerals and Natural Resources Department, Oil Conservation Division   3/28/2012
 
                           
7/12/2007
  Approach Oil & Gas Inc.   25707-SA   $ 2,600,000     Frost Bank   EnCana Oil &
Gas (USA) Inc.   7/13/2008
 
                           
10/16/2007
  Approach Operating,
LLC   25428-S   $ 250,000     Frost Bank   Railroad Commission of Texas  
3/1/2009

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
LIABILITIES
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
LITIGATION
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
ENVIRONMENTAL MATTERS
None.

 